--------------------------------------------------------------------------------







EXHIBIT 10.1




 

 







CREDIT AGREEMENT




by and among

ANGIOTECH PHARMACEUTICALS, INC.

as Parent,

THE SUBSIDIARIES OF PARENT LISTED AS
BORROWERS ON THE SIGNATURE PAGES HERETO

as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO

as Lenders,

and

WELLS FARGO FOOTHILL, LLC

as Arranger and Administrative Agent




Dated as of February 27, 2009














--------------------------------------------------------------------------------







CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this "Agreement"), is entered into as of February 27,
2009, by and among the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a "Lender" and collectively as the
"Lenders"), WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as
the arranger and administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, "Agent"), ANGIOTECH
PHARMACEUTICALS, INC., a corporation organized under the laws of the Province of
British Columbia, Canada ("Parent"), and each of Parent's Subsidiaries listed as
a "Borrower" on the signature pages hereto (each a "Borrower" and collectively,
"Borrowers").

The parties agree as follows:

1.

DEFINITIONS AND CONSTRUCTION.

1.1

Definitions .  Capitalized terms used in this Agreement shall have the meanings
specified therefor on Schedule 1.1.

1.2

Accounting Terms .  All accounting terms not specifically defined herein shall
be construed in accordance with GAAP.  When used herein, the term "financial
statements" shall include the notes and schedules thereto.  Whenever the term
"Parent" is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.

1.3

Code; PPSA .  Any terms used in this Agreement that are defined in (a) the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern and (b) the PPSA shall be construed and defined as set forth in the PPSA
unless defined in the Code or otherwise defined herein.  Notwithstanding the
foregoing, and where the context so requires, (i) any term defined in this
Agreement by reference to the "Code", the "UCC" or the "Uniform Commercial Code"
shall also have any extended, alternative or analogous meaning given to such
term in applicable Canadian personal property security and other laws
(including, without limitation, the Personal Property Security Act of each
applicable province of Canada, the Bills of Exchange Act (Canada) and the
Depository Bills and Notes Act (Canada), collectively, the "PPSA"), in all cases
for the extension, preservation or betterment of the security and rights of
Agent, (ii) all references in this Agreement to "Article 8" shall be deemed to
refer also to applicable Canadian securities transfer laws (including, without
limitation, the Securities Transfer Act (British Columbia) and the Securities
Transfer Act (Alberta), and (iii) all references in this Agreement to a
financing statement, continuation statement, amendment or termination statement
shall be deemed to refer also to the analogous documents used under applicable
Canadian personal property security laws.

1.4

Construction .  Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms "includes" and
 "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or."  The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization) of all Obligations other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of this Agreement to be repaid or cash collateralized.  Any reference
herein to any Person shall be construed to include such Person's successors and
assigns.  Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.  











--------------------------------------------------------------------------------










1.5

Schedules and Exhibits .  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.6

Currency Matters .  Unless stated otherwise, all calculations, comparisons,
measurements or determinations under this Agreement shall be made in Dollars.
 For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in Foreign Currency shall be converted to
the Dollar Equivalent thereof based on the Exchange Rate for such Foreign
Currency on the date of calculation, comparison, measurement or determination.  

2.

LOAN AND TERMS OF PAYMENT.

2.1

Revolver Advances .

(a)

Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances ("Advances") to Borrowers in
an amount at any one time outstanding not to exceed such Lender's Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the
Letter of Credit Usage less the Availability Block, and (ii) the Borrowing Base
at such time less the Letter of Credit Usage at such time.

(b)

Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to the
terms and conditions of this Agreement, reborrowed at any time during the term
of this Agreement.  The outstanding principal amount of the Advances, together
with interest accrued thereon, shall be due and payable on the Maturity Date or,
if earlier, on the date on which they are declared due and payable pursuant to
the terms of this Agreement.

(c)

Anything to the contrary in this Section 2.1 notwithstanding, Agent shall have
the right to establish reserves against the Borrowing Base (including, without
limitation, in respect of the Canadian Priority Payables Reserves) in such
amounts, and with respect to such matters, as Agent in its Permitted Discretion
shall deem necessary or appropriate, including reserves with respect to (i) sums
that Parent or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes (other than the taxes
described on Schedule 2.1(c) so long as Parent has not breached any obligations
under any agreement related to the payment of such taxes), assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (ii) amounts owing by
Parent or its Subsidiaries to any Person to the extent secured by a Lien on, or
trust over, any of the Collateral (other than a Permitted Lien), which Lien or
trust, in the Permitted Discretion of Agent likely would have a priority
superior to Agent's Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral; in each case, in
such amounts not to exceed the amounts required to be paid or owed by Parent or
its Subsidiaries, as the case may be.

(d)

Notwithstanding the foregoing, the Lenders with Revolver Commitments shall have
no obligation to make any Advances if, either immediately before or after giving
effect to any such Advance, the sum of the Revolver Usage plus the aggregate
principal amount of the Term Loan then outstanding exceeds the amount of
Indebtedness that on such day remains available to be incurred by Parent and the
Guarantors (as defined in the Indentures) under Section 4.09(b)(13) of the
Senior Subordinated Notes Indenture or Section 4.09(b)(1) of the Senior Floating
Rate Notes Indenture, in each case, minus the Availability Block (the amount of
such excess is hereafter referred to as the "Indenture Deficit").





- 2 -







--------------------------------------------------------------------------------










(e)

Notwithstanding the foregoing, the Lenders with Revolver Commitments shall have
no obligation to make any Advances until the Loan Parties have satisfied the
requirements set forth in clause (e) of Schedule 3.3; provided that if the Loan
Parties have failed to satisfy the requirements set forth in clause (e) of
Schedule 3.3 within 30 days of the Closing Date, the Lenders with Revolver
Commitments shall have no obligation to make any Advances until the date that is
91 days after the date on which the Loan Parties have satisfied the requirements
set forth in clause (e) of Schedule 3.3 (it being understood and agreed that the
making of any such Advances shall not constitute a waiver of any Default or
Event of Default that may arise as a result of the Loan Parties' failure to
comply with the requirements set forth in clause (e) of Schedule 3.3).

2.2

Term Loan .  

(a)

Subject to the terms and conditions of this Agreement, (i) during the period
from the Closing Date through August 31, 2009, each Lender with a Delayed Draw
Term Loan 1 Commitment agrees (severally, not jointly or jointly and severally)
to make term loans (collectively, the "Delayed Draw Term Loan 1") to Borrowers
in an amount equal to such Lender's Pro Rata Share of the Delayed Draw Term Loan
1 Amount, (ii) during the period from the date that the Delayed Drawn Term Loan
1 is made through August 31, 2009, each Lender with a Delayed Draw Term Loan 2
Commitment agrees (severally, not jointly or jointly and severally) to make term
loans (collectively, the "Delayed Draw Term Loan 2") to Borrowers in an amount
equal to such Lender's Pro Rata Share of the Delayed Draw Term Loan 2 Amount and
(iii) during the period from the Closing Date through August 31, 2009, each
Lender with a Delayed Draw Term Loan 3 Commitment agrees (severally, not jointly
or jointly and severally) to make term loans (collectively, the "Delayed Draw
Term Loan 3" and together with the Delayed Draw Term Loan 1 and the Delayed Draw
Term Loan 2, the "Term Loan") to Borrowers in an amount equal to such Lender's
Pro Rata Share of the Delayed Draw Term Loan 3 Amount.  The principal of the
Term Loan shall be repaid in consecutive quarterly installments, each in
principal amount equal to $500,000 on the first day of each calendar quarter,
commencing on the later of (A) the first day of the first fiscal quarter
following the date on which the Delayed Draw Term Loan 1 or Delayed Draw Term
Loan 3 is made and (B) July 1, 2009.  Each of the Delayed Draw Term Loan 1, the
Delayed Draw Term Loan 2 and the Delayed Draw Term Loan 3 shall be available to
the Borrowers in a single drawing, upon not less than three (3) Business Days'
written notice to Agent.  The outstanding unpaid principal balance and all
accrued and unpaid interest on the Term Loan shall be due and payable on the
earlier of (1) the Maturity Date, and (2) the date of the acceleration of the
Term Loan in accordance with the terms hereof.  All principal of, interest on,
and other amounts payable in respect of the Term Loan shall constitute
Obligations.

(b)

Notwithstanding the foregoing,

(i)

the Lenders with Term Loan Commitments shall have no obligation to make any Term
Loan until the Loan Parties have satisfied the requirements set forth in clause
(e) of Schedule 3.3; provided that if the Loan Parties have failed to satisfy
the requirements set forth in clause (e) of Schedule 3.3 within 30 days of the
Closing Date, the Lenders with Term Loan Commitments shall have no obligation to
make any Term Loan until the date that is 91 days after the date on which the
Loan Parties have satisfied the requirements set forth in clause (e) of Schedule
3.3  (it being understood and agreed that the making of any such Term Loan shall
not constitute a waiver of any Default or Event of Default that may arise as a
result of the Loan Parties' failure to comply with the requirements set forth in
clause (e) of Schedule 3.3), and

(ii)

the Lenders with Term Loan Commitments shall have no obligation to make any Term
Loan until Agent has received evidence satisfactory to Agent that the Mortgage
on the Specified Real Property Collateral on which the Term Loan Amount
representing such Term Loan is based has been duly recorded at the appropriate
recording office in a manner sufficient to perfect Agent's Liens in and to such
Specified Real Property Collateral.





- 3 -







--------------------------------------------------------------------------------










2.3

Borrowing Procedures and Settlements .

(a)

Procedure for Borrowing.  Each Borrowing shall be made by delivery of a Notice
of Borrowing by an Authorized Person to Agent.  Unless Swing Lender is not
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such Notice of
Borrowing must be received by Agent no later than 1:00 p.m. (Georgia time) on
the Business Day that is the requested Funding Date, specifying (i) whether such
Borrowing is requested to be an Advance or a Term Loan, (ii) the amount of such
Borrowing, (iii) the requested Funding Date, which shall be a Business Day, and
(iv) the use of the proceeds of such Borrowing and the time period within which
such proceeds are expected to be used, which time period shall not exceed 5
Business Days after the Funding Date of such Borrowing (or a certification that
the proceeds of such Borrowing shall be used to fund working capital and Capital
Expenditure needs of Borrowers or to make interest payments in respect of the
Senior Subordinated Notes (subject in all respects to the subordination
provisions thereof) or the Senior Floating Rate Notes, in each case, within a
reasonable period of time (not to exceed 5 Business Days) after the Funding Date
of such Borrowing and not for the purpose of aggregating cash and Cash
Equivalents of Parent and its Subsidiaries); provided, however, that if Swing
Lender is not obligated to make a Swing Loan as to a requested Borrowing, such
Notice of Borrowing must be received by Agent no later than 1:00 p.m. (Georgia
time) on the Business Day prior to the date that is the requested Funding Date.
 At Agent's election, in lieu of delivering a Notice of Borrowing, any
Authorized Person may give Agent telephonic notice of such request by the
required time, specifying the information set forth in clauses (i) through (iv)
above.  In such circumstances, Borrowers agree that any such telephonic notice
will be confirmed by delivery of a Notice of Borrowing within 24 hours of the
giving of such telephonic notice, but the failure to provide such Notice of
Borrowing shall not affect the validity of the request.

(b)

Making of Swing Loans.  In the case of a request for an Advance and so long as
either (i) the aggregate principal amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $5,000,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such Borrowing (any such Advance
made solely by Swing Lender pursuant to this Section 2.3(b) being referred to as
a "Swing Loan" and such Advances being referred to collectively as "Swing
Loans") available to Borrowers on the Funding Date applicable thereto by
transferring immediately available funds to Borrowers' Designated Account.  Each
Swing Loan shall be deemed to be an Advance hereunder and shall be subject to
all the terms and conditions applicable to other Advances, except that all
payments on any Swing Loan shall be payable to Swing Lender solely for its own
account.  Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall
not make and shall not be obligated to make any Swing Loan if Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date.  Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan.  The Swing Loans shall be secured by Agent's Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

(c)

Making of Loans.

(i)

In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 4:00 p.m. (Georgia time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing.  Each Lender shall make the amount of such Lender's Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent's Account, not later than 1:00 p.m. (Georgia time) on the Funding Date
applicable thereto.  After Agent's receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to
make, and no Lender shall have the obligation to make, any Advance if (1) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (2) the requested Borrowing would exceed the
Availability on such Funding Date.





- 4 -







--------------------------------------------------------------------------------







(ii)

Unless Agent receives notice from a Lender prior to 12:00 p.m. (Georgia time) on
the date of a Borrowing, that such Lender will not make available as and when
required hereunder to Agent for the account of Borrowers the amount of that
Lender's Pro Rata Share of the Borrowing, Agent may assume that each Lender has
made or will make such amount available to Agent in immediately available funds
on the Funding Date and Agent may (but shall not be so required), in reliance
upon such assumption, make available to Borrowers on such date a corresponding
amount.  If any Lender shall not have made its full amount available to Agent in
immediately available funds and if Agent in such circumstances has made
available to Borrowers such amount, that Lender shall on the Business Day
following such Funding Date make such amount available to Agent, together with
interest at the Defaulting Lender Rate for each day during such period.  A
notice submitted by Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error.  If such amount is so
made available, such payment to Agent shall constitute such Lender's Advance on
the date of Borrowing for all purposes of this Agreement.  If such amount is not
made available to Agent on the Business Day following the Funding Date, Agent
will notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent's account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Advances composing such Borrowing.  The failure of any Lender to make any
Advance on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.  

(iii)

Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by Borrowers to Agent for the Defaulting Lender's benefit, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments to each other non-Defaulting Lender member of the Lender Group ratably
in accordance with their Commitments (but only to the extent that such
Defaulting Lender's Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default has occurred and is continuing (and to the extent such Defaulting
Lender's Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers.  Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender.  Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a "Lender" and such Lender's Commitment shall be deemed to be
zero.  This Section shall remain effective with respect to such Lender until (x)
the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have waived such Defaulting Lender's default in
writing, or (z) the Defaulting Lender makes its Pro Rata Share of the applicable
Advance and pays to Agent all amounts owing by Defaulting Lender in respect
thereof.  The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender.  Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Administrative Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
 In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever; provided,
however, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups' or
Borrowers' rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund.





- 5 -







--------------------------------------------------------------------------------







(d)

Protective Advances and Optional Overadvances.

(i)

Agent hereby is authorized by Borrowers and the Lenders, from time to time in
Agent's sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to Borrowers on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
"Protective Advances").

(ii)

Any contrary provision of this Agreement notwithstanding, the Lenders hereby
authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $2,500,000 and (B) after giving
effect to such Advances, (1) the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount and (2) no Indenture
Deficit would exist.  In the event Agent obtains actual knowledge that the
Revolver Usage exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, Agent shall
notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless Agent
determines that prior notice would result in imminent harm to the Collateral or
its value), and the Lenders with Revolver Commitments thereupon shall, together
with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrowers intended to reduce, within a reasonable time, the
outstanding principal amount of the Advances to Borrowers to an amount permitted
by the preceding sentence.  In such circumstances, if any Lender with a Revolver
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders.  Each Lender with a
Revolver Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) for the amount of such Lender's Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii)

Each Protective Advance and each Overadvance shall be deemed to be an Advance
hereunder, except that no Protective Advance or Overadvance shall be eligible to
be a LIBOR Rate Loan and, prior to Settlement therefor, all payments on the
Protective Advances shall be payable to Agent solely for its own account.  The
Protective Advances and Overadvances shall be repayable on demand, secured by
Agent's Liens, constitute Obligations hereunder, and bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.  The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrowers in any way.  

(e)

Settlement.  It is agreed that each Lender's funded portion of the Advances is
intended by the Lenders to equal, at all times, such Lender's Pro Rata Share of
the outstanding Advances.  Such agreement notwithstanding, Agent, Swing Lender,
and the other Lenders agree (which agreement shall not be for the benefit of
Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to the Advances, the
Swing Loans, and the Protective Advances shall take place on a periodic basis in
accordance with the following provisions:





- 6 -







--------------------------------------------------------------------------------







(i)

Agent shall request settlement ("Settlement") with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to Parent's
or its Subsidiaries' Collections or payments received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 5:00 p.m. (Georgia time) on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the "Settlement Date").  Such notice of
a Settlement Date shall include a summary statement of the amount of outstanding
Advances, Swing  Loans, and Protective Advances for the period since the prior
Settlement Date.  Subject to the terms and conditions contained herein
(including Section 2.3(c)(iii)):  (y) if a Lender's balance of the Advances
(including Swing Loans and Protective Advances) exceeds such Lender's Pro Rata
Share of the Advances (including Swing Loans and Protective Advances) as of a
Settlement Date, then Agent shall, by no later than 3:00 p.m. (Georgia time) on
the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans and Protective
Advances), and (z) if a Lender's balance of the Advances (including Swing Loans
and Protective Advances) is less than such Lender's Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, such Lender shall no later than 3:00 p.m. (Georgia time) on the Settlement
Date transfer in immediately available funds to Agent's Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances (including Swing Loans and
Protective Advances).  Such amounts made available to Agent under clause (z) of
the immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender's Pro Rata
Share thereof, shall constitute Advances of such Lenders.  If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

(ii)

In determining whether a Lender's balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender's Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral.

(iii)

Between Settlement Dates, Agent, to the extent Protective Advances or Swing
Loans are outstanding, may pay over to Agent or Swing Lender, as applicable, any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to the Protective Advances or Swing Loans.  Between Settlement
Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender's Pro Rata
Share of the Advances.  If, as of any Settlement Date, Collections or payments
of Parent or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender's Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders, to be applied to the outstanding Advances of such Lenders,
an amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the Advances.  During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Protective Advances, and each Lender (subject to the effect of
agreements between Agent and individual Lenders) with respect to the Advances
other than Swing Loans and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.





- 7 -







--------------------------------------------------------------------------------







(f)

Notation.  Agent, as a non-fiduciary agent for Borrowers, shall maintain, or
cause to be maintained, a register showing the name and address of each Lender
as registered owner of the Advances (and portion of the Term Loan, as
applicable) held by each Lender, the principal amount (and stated interest
thereon) of the Advances (and portion of the Term Loan, as applicable) owing to
each Lender, including the Swing Loans owing to Swing Lender, and Protective
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such records shall, absent manifest error, conclusively be presumed to
be correct and accurate (the "Register").  

(g)

Lenders' Failure to Perform.  All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

2.4

Payments; Reductions of Commitments; Prepayments .

(a)

Payments by Borrowers.

(i)

Except as otherwise expressly provided herein, all payments by Borrowers shall
be made to Agent's Account for the account of the Lender Group and shall be made
in immediately available funds, no later than 2:00 p.m. (Georgia time) on the
date specified herein.  Any payment received by Agent later than 2:00 p.m.
(Georgia time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(ii)

Unless Agent receives notice from Administrative Borrower prior to the date on
which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender.  If and to the extent Borrowers do not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(b)

Apportionment and Application.

(i)

So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent's separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  All payments to be
made hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iv)) such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Advances outstanding and, thereafter,
to Borrowers (to be wired to the Designated Account) or such other Person
entitled thereto under applicable law.





- 8 -







--------------------------------------------------------------------------------







(ii)

At any time that an Application Event has occurred and is continuing and except
as otherwise provided with respect to Defaulting Lenders, all payments remitted
to Agent and all proceeds of Collateral received by Agent shall be applied as
follows:

(A)

first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B)

second, to pay any fees or premiums then due to Agent under the Loan Documents
until paid in full,

(C)

third, to pay interest due in respect of all Protective Advances until paid in
full,

(D)

fourth, to pay the principal of all Protective Advances until paid in full,

(E)

fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F)

sixth, ratably to pay any fees or premiums then due to any of the Lenders under
the Loan Documents until paid in full,

(G)

seventh, ratably to pay interest due in respect of the Advances (other than
Protective Advances), the Swing Loans, and the Term Loan until paid in full,

(H)

eighth, ratably (i) to pay the principal of all Swing Loans until paid in full,
(ii) to pay the principal of all Advances until paid in full, (iii) to Agent, to
be held by Agent, for the benefit of Issuing Lender and those Lenders having a
share of the Risk Participation Liability, as cash collateral in an amount up to
105% of the Letter of Credit Usage, (iv) to Agent, to be held by Agent, for
benefit of the Bank Product Providers, as cash collateral in an amount up to the
amount the Bank Product Providers reasonably determine to be the credit exposure
of Parent and its Subsidiaries in respect of Bank Products then provided or
outstanding, and (v) to pay the outstanding principal balance of the Term Loan
(in the inverse order of the maturity of the installments due thereunder) until
the Term Loan is paid in full,

(I)

ninth, to pay any other Obligations, and

(J)

tenth, to Borrowers (to be wired to the Designated Account) or such other Person
entitled thereto under applicable law.

(iii)

Agent promptly shall distribute to each Lender, pursuant to the applicable wire
instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).

(iv)

In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v)

For purposes of Section 2.4(b)(ii), "paid in full" means payment in cash of all
amounts owing under the Loan Documents, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.





- 9 -







--------------------------------------------------------------------------------







(vi)

In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.

(c)

Reduction of Commitments.

(i)

Revolver Commitments.  The Revolver Commitments shall terminate on the Maturity
Date.  Borrowers may reduce the Revolver Commitments to an amount (which may be
zero) not less than the sum of (A) the Revolver Usage as of such date, plus (B)
the principal amount of all Advances not yet made as to which a request has been
given by Administrative Borrower under Section 2.3(a), plus (C) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Administrative Borrower pursuant to Section 2.11(a).  Each such reduction shall
be in an amount which is an integral multiple of $1,000,000 (unless the Revolver
Commitments in effect immediately prior to such reduction are less than
$1,000,000), shall be made by providing not less than 10 Business Days prior
written notice to Agent and shall be irrevocable.  Once reduced, the Revolver
Commitments may not be increased.  Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof.

(ii)

Term Loan Commitments.  The Term Loan Commitments shall terminate upon the
making of the Term Loan.

(d)

Optional Prepayments.

(i)

Advances.  Borrowers may prepay the principal of any Advance at any time in
whole or in part.

(ii)

Term Loan.  Borrowers may, upon at least 10 Business Days prior written notice
to Agent, prepay the principal of the Term Loan, in whole or in part.  Each
prepayment made pursuant to this Section 2.4(d)(ii) shall be accompanied by the
payment of accrued interest to the date of such payment on the amount prepaid.
 Each such prepayment shall be applied against the remaining installments of
principal due on the Term Loan in the inverse order of maturity (for the
avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).

(e)

Mandatory Prepayments.

(i)

Indenture Deficit.  If on any day an Indenture Deficit exists, Borrowers shall
immediately pay to Agent an amount equal to such Indenture Deficit to be applied
to the outstanding principal amount of the Term Loan and the Advances in
accordance with Section 2.4(f)(i).

(ii)

Dispositions.  Within 3 Business Days of the date of receipt by Parent or any of
its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary sale
or disposition by Parent or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (k), (l) or
(n) of the definition of Permitted Dispositions), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received by such Person in
connection with such sales or dispositions; provided that, other than with
respect to dispositions which qualify as Permitted Dispositions under clauses
(j), (m) or (o) (solely with respect to the Real Property Collateral located at
1628 Station Street, Vancouver, British Columbia, Canada) of the definition of
Permitted Dispositions, so long as (A) no Default or Event of Default shall have
occurred and is continuing, (B) Administrative Borrower shall have given Agent
prior written notice of Borrowers' intention to apply such monies to the costs
of replacement of the assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Parent or its Subsidiaries, (C) the monies are held in a Deposit Account in
which Agent has a perfected first-priority security interest, and (D) Parent or
its Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 270 days after the initial receipt of such monies, Parent
and its Subsidiaries shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
Parent or its Subsidiaries, unless and to the extent that such applicable period
shall have expired without such replacement, purchase or construction being made
or completed, in which case, any amounts remaining in the Deposit Account shall
be paid to Agent and applied in accordance with Section 2.4(f)(ii); and provided
further that no prepayment shall be required pursuant to this Section 2.4(e)(ii)
(other than with respect to dispositions which qualify as Permitted Dispositions
under clauses (j), (m), (n) or (o) (solely with respect to the Real Property
Collateral located at 1628 Station Street, Vancouver, British Columbia, Canada)
of the definition of Permitted Dispositions) until the sum of (1) aggregate
amount of Net Cash Proceeds of all dispositions described in this Section
2.4(e)(ii) plus (2) the aggregate amount of all Extraordinary Receipts described
in Section 2.4(e)(iii), collectively, exceeds $2,000,000 during the term of this
Agreement and then only above such amount.  Nothing contained in this Section
2.4(e)(ii) shall permit Parent or any of its Subsidiaries to sell or otherwise
dispose of any assets other than in accordance with Section 6.4.





- 10 -







--------------------------------------------------------------------------------







(iii)

Extraordinary Receipts.  Within 3 Business Days of the date of receipt by Parent
or any of its Subsidiaries of any Extraordinary Receipts (other than
Extraordinary Receipts received in connection with the matters listed on
Schedule 2.4(e)(iii) in an aggregate amount not to exceed $5,000,000 during the
term of this Agreement), Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
100% of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts; provided that no prepayment shall be
required pursuant to this Section 2.4(e)(iii) until the sum of (A) aggregate
amount of all Extraordinary Receipts (other than Extraordinary Receipts received
in connection with the matters listed on Schedule 2.4(e)(iii)) plus (B) the
aggregate amount of Net Cash Proceeds of all Dispositions described in Section
2.4(e)(ii), collectively, exceeds $2,000,000 during the term of this Agreement
and then only above such amount.

(iv)

Indebtedness.  Within 3 Business Days of the date of incurrence by Parent or any
of its Subsidiaries of any Indebtedness (other than Permitted Indebtedness),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence.  The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms and conditions of this
Agreement.

(v)

Equity.  Within 3 Business Days of the date of the issuance by Parent or any of
its Subsidiaries of any shares of its or their Stock (other than (A) in the
event that Parent or any of its Subsidiaries forms any Subsidiary in accordance
with the terms hereof, the issuance by such Subsidiary of Stock to Parent or
such Subsidiary, as applicable, (B) the issuance of Stock of Parent to
directors, officers and employees of Parent and its Subsidiaries pursuant to
employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved from time to time by the Board of Directors,
(C) the issuance of Stock of Parent in connection with the conversion of
Indebtedness issued under the Indentures to Stock of Parent to the extent
permitted under Section 6.7(a), (D) the issuance of Stock of Parent to the
extent the proceeds from such issuance are used to prepay the Indebtedness
issued under the Senior Notes Indenture to the extent permitted under Section
6.7(a)(i), and (E) the issuance of Stock (1) of any Loan Party to another Loan
Party or (2) of any Subsidiary of Parent that is not a Loan Party to another
Subsidiary of Parent that is not a Loan Party), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(ii) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such issuance.  The provisions of this Section
2.4(e)(v) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms and conditions of this Agreement.





- 11 -







--------------------------------------------------------------------------------







(vi)

Excess Cash Flow.  Within 10 days of delivery to Agent and the Lenders of
audited annual financial statements pursuant to Section 5.1, commencing with the
delivery to Agent and the Lenders of the financial statements for Parent's
fiscal year ended December 31, 2009 or, if such financial statements are not
delivered to Agent and the Lenders on the date such statements are required to
be delivered pursuant to Section 5.1, 10 days after the date such statements are
required to be delivered to Agent and the Lenders pursuant to Section 5.1,
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 50% of the Excess Cash
Flow of Parent and its Subsidiaries for such fiscal year.

(vii)

Excess Cash on Hand.  In the event that the aggregate amount of cash and Cash
Equivalents of Parent and its Subsidiaries exceeds $30,000,000 at any time
(without giving effect to the proceeds of any Borrowing that are used in the
manner and within the time period set forth in the Notice of Borrowing with
respect thereto), Borrowers shall immediately prepay the outstanding principal
amount of the Advances until paid in full in an amount equal to such excess.

(viii)

Term Loan Amount.  If at any time the outstanding principal amount of the Term
Loan exceeds the Term Loan Amount, Borrowers shall immediately pay to Agent an
amount equal to such excess, to be applied to the principal installments of the
Term Loan in the inverse order of maturity.

(f)

Application of Payments.  

(i)

Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Advances until paid in full, second, to
cash collateralize the Letters of Credit in an amount equal to 105% of the then
extant Letter of Credit Usage, and third, to the outstanding principal amount of
the Term Loan until paid in full, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in Section
2.4(b)(ii).  Each such prepayment of the Term Loan shall be applied against the
remaining installments of principal of the Term Loan in the inverse order of
maturity (for the avoidance of doubt, any amount that is due and payable on the
Maturity Date shall constitute an installment).

(ii)

Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv),
2.4(e)(v), or 2.4(e)(vi) above shall (A) so long as no Application Event shall
have occurred and be continuing, be applied, first, to the outstanding principal
amount of the Term Loan until paid in full, second, to the outstanding principal
amount of the Advances (and, in the case of prepayments pursuant to Section
2.4(e)(ii) (other than prepayments with the Net Cash Proceeds of dispositions
which qualify as Permitted Dispositions under clause (j) of the definition of
Permitted Dispositions), 2.4(e)(iv), or 2.4(e)(v), with a corresponding
permanent reduction in the Maximum Revolver Amount), until paid in full, and
third, to cash collateralize the Letters of Credit in an amount equal to 105% of
the then extant Letter of Credit Usage (and, in the case of prepayments pursuant
to Section 2.4(e)(ii) (other than prepayments with the Net Cash Proceeds of
dispositions which qualify as Permitted Dispositions under clause (j) of the
definition of Permitted Dispositions), 2.4(e)(iv), or 2.4(e)(v), with a
corresponding permanent reduction in the Maximum Revolver Amount), and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).  Each such prepayment of the Term Loan
shall be applied against the remaining installments of principal of the Term
Loan in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).

2.5

Overadvances .  If, at any time or for any reason, the amount of Obligations
owed by Borrowers to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an "Overadvance"), Borrowers shall immediately pay to Agent, in
cash, the amount of such excess, which amount shall be used by Agent to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).
 Borrowers promise to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full on the Maturity Date or, if earlier, on
the date on which the Obligations are declared due and payable pursuant to the
terms of this Agreement.





- 12 -







--------------------------------------------------------------------------------







2.6

Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations .

(a)

Interest Rates.  Except as provided in Section 2.6(c), all Obligations (except
for undrawn Letters of Credit and except for Bank Product Obligations) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof as follows:

(i)

if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, and

(ii)

otherwise, at a per annum rate equal to the Base Rate plus the Base Rate Margin.

(b)

Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable benefit of the
Lenders with a Revolver Commitment, subject to any agreements between Agent and
individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(e)) which shall accrue at
a rate equal to 3.50% per annum times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit.

(c)

Default Rate.  Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i)

all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii)

the Letter of Credit fee provided for in Section 2.6(b) shall be increased to 2
percentage points above the per annum rate otherwise applicable hereunder.

(d)

Payment.  Except as provided to the contrary in Section 2.10 or Section 2.12(a),
interest, Letter of Credit fees, and all other fees payable hereunder shall be
due and payable, in arrears, on the first day of each month at any time that
Obligations or Commitments are outstanding.  Borrowers hereby authorize Agent,
from time to time without prior notice to Borrowers, to charge all interest and
fees (when due and payable), all Lender Group Expenses (as and when incurred),
all charges, commissions, fees, and costs provided for in Section 2.11(e) (as
and when accrued or incurred), all fees and costs provided for in Section 2.10
(as and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to the
Bank Product Providers in respect of Bank Products) to the Loan Account, which
amounts thereafter shall constitute Advances hereunder and shall accrue interest
at the rate then applicable to Advances that are Base Rate Loans.  Any interest
not paid when due shall be compounded by being charged to the Loan Account and
shall thereafter constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances that are Base Rate Loans.

(e)

Computation.  Subject to Section 2.15(a), all interest and fees chargeable under
the Loan Documents shall be computed on the basis of a 360 day year, in each
case, for the actual number of days elapsed in the period during which the
interest or fees accrue.  In the event the Base Rate is changed from time to
time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(f)

Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the interest
rate or rates payable under this Agreement, plus any other amounts paid in
connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.





- 13 -







--------------------------------------------------------------------------------







2.7

Crediting Payments .  The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent's Account or unless and until
such payment item is honored when presented for payment.  Should any payment
item not be honored when presented for payment, then Borrowers shall be deemed
not to have made such payment and interest shall be calculated accordingly.
 Anything to the contrary contained herein notwithstanding, any payment item
shall be deemed received by Agent only if it is received into Agent's Account on
a Business Day on or before 2:00 p.m. (Georgia time).  If any payment item is
received into Agent's Account on a non-Business Day or after 2:00 p.m. (Georgia
time) on a Business Day, it shall be deemed to have been received by Agent as of
the opening of business on the immediately following Business Day.

2.8

Designated Account .  Agent is authorized to make the Advances and the Term
Loan, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder.  Unless otherwise agreed by Agent and Administrative
Borrower, any Advance, Protective Advance, or Swing Loan requested by
Administrative Borrower and made by Agent or the Lenders hereunder shall be made
to the Designated Account.

2.9

Maintenance of Loan Account; Statements of Obligations .  Agent shall maintain
an account on its books in the name of Borrowers (the "Loan Account") on which
Borrowers will be charged with the Term Loan, all Advances (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers' account, the Letters of Credit issued by Issuing
Lender for Borrowers' account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses.  In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers' account.  Agent shall render
statements regarding the Loan Account to Administrative Borrower, including
principal, interest, fees, and including an itemization of all charges and
expenses constituting Lender Group Expenses owing, and such statements, absent
manifest error, shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

2.10

Fees .  Borrowers shall pay to Agent,

(a)

for the account of Agent, as and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter; and

(b)

for the ratable account of those Lenders with Revolver Commitments, on the first
day of each month from and after the Closing Date up to the first day of the
month prior to the Payoff Date and on the Payoff Date, an unused line fee in an
amount equal to 0.50% per annum times the result of (i) the Maximum Revolver
Amount, less (ii) the Availability Block, less (iii) the average Daily Balance
of the Revolver Usage during the immediately preceding month (or portion
thereof).





- 14 -







--------------------------------------------------------------------------------







2.11

Letters of Credit .

(a)

Subject to the terms and conditions of this Agreement, the Issuing Lender agrees
to issue letters of credit for the account of Borrowers (each, an "L/C") or to
purchase participations or execute indemnities, guarantees, or reimbursement
obligations (each such undertaking, an "L/C Undertaking") with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers.  Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender and
Agent via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension.  Each such request shall be in form and substance
reasonably satisfactory to the Issuing Lender in its Permitted Discretion and
shall specify (i) the amount of such Letter of Credit, (ii) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (iii) the
expiration date of such Letter of Credit, (iv) the name and address of the
beneficiary thereof (or the beneficiary of the Underlying Letter of Credit, as
applicable), and (v) such other information (including, in the case of an
amendment, renewal, or extension, identification of the outstanding Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit.  Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue a Letter of Credit that supports the obligations of a Loan Party or its
Subsidiaries in respect of (1) a lease of real property, or (2) an employment
contract.  If requested by the Issuing Lender, Borrowers also shall be
applicants under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking.  The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the issuance of such requested Letter of Credit:

(i)

the Letter of Credit Usage would exceed the Borrowing Base less the outstanding
amount of Advances, or

(ii)

the Letter of Credit Usage would exceed $5,000,000, or

(iii)

the Letter of Credit Usage would exceed the Maximum Revolver Amount less the sum
of (A) the Availability Block, (B) the Bank Product Reserve, and (C) the
outstanding amount of Advances, or

(iv)

an Indenture Deficit would exist.

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
shall reimburse such L/C Disbursement to Issuing Lender by paying to Agent an
amount equal to such L/C Disbursement not later than 2:00 p.m., Georgia time, on
the date that such L/C Disbursement is made, if Administrative Borrower shall
have received written or telephonic notice of such L/C Disbursement prior to
1:00 p.m., Georgia time, on such date, or, if such notice has not been received
by Administrative Borrower prior to such time on such date, then not later than
2:00 p.m., Georgia time, on the Business Day that Administrative Borrower
receives such notice, if such notice is received prior to 1:00 p.m., Georgia
time, on the date of receipt, and, in the absence of such reimbursement, the L/C
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, initially, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans.  To the extent an L/C Disbursement is deemed
to be an Advance hereunder, Borrowers' obligation to reimburse such L/C
Disbursement shall be discharged and replaced by the resulting Advance.
 Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.11(b) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.





- 15 -







--------------------------------------------------------------------------------







(b)

Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.11(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrowers had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders.  By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender's Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender's Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrowers on the date due as provided in Section 2.11(a), or of
any reimbursement payment required to be refunded to Borrowers for any reason.
 Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each L/C Disbursement made by the
Issuing Lender pursuant to this Section 2.11(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3.  If any such Lender fails to make available to
Agent the amount of such Lender's Pro Rata Share of each L/C Disbursement made
by the Issuing Lender in respect of such Letter of Credit as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and Agent (for
the account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.

(c)

Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group.  Each Borrower agrees to be
bound by the Underlying Issuer's regulations and interpretations of any
Underlying Letter of Credit or by Issuing Lender's interpretations of any L/C
issued by Issuing Lender to or for such Borrower's account, even though this
interpretation may be different from such Borrower's own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following any
Borrower's instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto.  Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by Borrowers
against such Underlying Issuer.  Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group's
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.  Each
Borrower hereby acknowledges and agrees that neither the Lender Group nor the
Issuing Lender shall be responsible for delays, errors, or omissions resulting
from the malfunction of equipment in connection with any Letter of Credit.  

(d)

Each Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender's instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.





- 16 -







--------------------------------------------------------------------------------







(e)

Any and all issuance charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and shall be reimbursable immediately by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the issuance charge
imposed by the prospective Underlying Issuer is .825% per annum times the
undrawn amount of each Underlying Letter of Credit, that such issuance charge
may be changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

(f)

If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

(i)

any reserve, deposit, or similar requirement is or shall be imposed or modified
in respect of any Letter of Credit issued hereunder, or

(ii)

there shall be imposed on the Underlying Issuer or the Lender Group any other
condition regarding any Underlying Letter of Credit or any Letter of Credit
issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify (by delivery of a certificate
setting forth the calculation of such amounts in reasonable detail) to be
necessary to compensate the Lender Group for such additional cost or reduced
receipt, together with interest on such amount from the date of such demand
until payment in full thereof at the rate then applicable to Base Rate Loans
hereunder; provided that Borrowers shall not be required to compensate a Lender
pursuant to this Section for any such amounts incurred more than 180 days prior
to the date that such Lender first demands payment from Borrowers of such
amounts; provided further that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  The determination
by Agent of any amount due pursuant to this Section, as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

2.12

LIBOR Option .

(a)

Interest and Interest Payment Dates.  In lieu of having interest charged at the
rate based upon the Base Rate, Borrowers shall have the option (the "LIBOR
Option") to have interest on all or a portion of the Advances or the Term Loan
be charged (whether at the time when made (unless otherwise provided herein),
upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation
of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the
LIBOR Rate.  Interest on LIBOR Rate Loans shall be payable on the earliest of
(i) the last day of the Interest Period applicable thereto; (ii) the date on
which all or any portion of the Obligations are accelerated pursuant to the
terms hereof; or (iii) the date on which this Agreement is terminated pursuant
to the terms hereof.  On the last day of each applicable Interest Period, unless
Administrative Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder.  At any time that an Event of Default has occurred and is
continuing, Borrowers no longer shall have the option to request that Advances
or the Term Loan bear interest at a rate based upon the LIBOR Rate.





- 17 -







--------------------------------------------------------------------------------







(b)

LIBOR Election.

(i)

Administrative Borrower may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 2:00 p.m. (Georgia time) at least 3 Business
Days prior to the commencement of the proposed Interest Period (the "LIBOR
Deadline").  Notice of Administrative Borrower's election of the LIBOR Option
for a permitted portion of the Advances or the Term Loan and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (Georgia time) on the same day).
 Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.

(ii)

Each LIBOR Notice shall be irrevocable and binding on Borrowers.  In connection
with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and hold Agent
and the Lenders harmless against any loss, cost, or expense actually incurred by
Agent or any Lender as a result of (A) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (B) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (C) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, or expenses, "Funding Losses").  Funding Losses shall, with respect to
Agent or any Lender, be deemed to equal the amount determined by Agent or such
Lender to be the excess, if any, of (1) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, at the LIBOR Rate that would have been applicable thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert, or continue,
for the period that would have been the Interest Period therefor), minus (2) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which Agent or such Lender would be offered, were it to be
offered, at the commencement of such period, Dollar deposits of a comparable
amount and period in the London interbank market.  A certificate of Agent or a
Lender delivered to Administrative Borrower setting forth in reasonable detail
any amount or amounts that Agent or such Lender is entitled to receive pursuant
to this Section 2.12 shall be conclusive absent manifest error.  Borrowers shall
pay such amount to Agent or the Lender, as applicable, within 30 days of the
date of its receipt of such certificate.  If a payment of a LIBOR Rate Loan on a
day other than the last day of the applicable Interest Period would result in a
Funding Loss, Agent may, in its sole discretion at the request of Administrative
Borrower, hold the amount of such payment as cash collateral in support of the
Obligations until the last day of such Interest Period and apply such amounts to
the payment of the applicable LIBOR Rate Loan on such last day, it being agreed
that Agent has no obligation to so defer the application of payments to any
LIBOR Rate Loan and that, in the event that Agent does not defer such
application, Borrowers shall be obligated to pay any resulting Funding Losses.

(iii)

Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any given
time.  Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of at
least $500,000.

(c)

Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Parent's and its Subsidiaries'
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii) above.





- 18 -







--------------------------------------------------------------------------------







(d)

Special Provisions Applicable to LIBOR Rate.

(i)

The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give Administrative Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
 Administrative Borrower may, by notice to such affected Lender (y) require such
Lender to furnish to Administrative Borrower a statement setting forth in
reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).

(ii)

In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

(e)

No Requirement of Matched Funding.  Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13

Capital Requirements .  

(a)

If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital requirements
for banks or bank holding companies, or any change in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender's or such holding company's capital
as a consequence of such Lender's Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender's or such
holding company's then existing policies with respect to capital adequacy and
assuming the full utilization of such entity's capital) by any amount deemed by
such Lender to be material, then such Lender may notify Administrative Borrower
and Agent thereof.  Following receipt of such notice, Borrowers agree to pay
such Lender on demand the amount of such reduction of return of capital as and
when such reduction is determined, payable within 30 days after presentation by
such Lender of a statement in the amount and setting forth in reasonable detail
such Lender's calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error).  In determining such amount, such Lender may use any reasonable
averaging and attribution methods.  Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's right to demand such compensation; provided that Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
reductions in return incurred more than 180 days prior to the date that such
Lender notifies Administrative Borrower of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender's intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.





- 19 -







--------------------------------------------------------------------------------







(b)

If any Lender requests additional or increased costs referred to in Section
2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, an "Affected
Lender"), then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.12(d)(i) or
Section 2.13(a), as applicable, and (ii) in the reasonable judgment of such
Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it.  Borrowers agree to pay all reasonable out-of-pocket
costs and expenses incurred by such Affected Lender in connection with any such
designation or assignment.  If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers'
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, then Borrowers (without prejudice
to any amounts then due to such Affected Lender under Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.12(d)(i) or Section 2.13(a), as applicable, designate
another Lender reasonably acceptable to Agent to purchase the Obligations owed
to such Affected Lender and such Affected Lender's Commitments hereunder (a
"Replacement Lender"), such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a "Lender" for purposes of this Agreement and such
Affected Lender shall cease to be a "Lender" for purposes of this Agreement. 

2.14

Joint and Several Liability of Borrowers .

(a)

Each Borrower is accepting joint and several liability hereunder and under the
other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)

Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.14), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.

(c)

If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)

The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.





- 20 -







--------------------------------------------------------------------------------







(e)

Except as otherwise expressly provided in this Agreement, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Advances or Letters of Credit issued under or pursuant to this Agreement, notice
of the occurrence of any Default, Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement).  Each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of Agent or any Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.14 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.14, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.14 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.14 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
or Agent or any Lender.  

(f)

Each Borrower represents and warrants to Agent and Lenders that such Borrower is
currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations.  Each Borrower further represents and warrants
to Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents.  Each Borrower hereby covenants that such
Borrower will continue to keep informed of Borrowers' financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

(g)

Each Borrower waives all rights and defenses that such Borrower may have because
the Obligations are secured by Real Property.  This means, among other things:

(i)

Agent and Lenders may collect from such Borrower without first foreclosing on
any Collateral pledged by such Borrower.

(ii)

If Agent or any Lender forecloses on any Real Property Collateral pledged by
Borrowers:

(A)

The amount of the Obligations may be reduced only by the price for which that
Real Property Collateral is sold at the foreclosure sale, even if the Real
Property Collateral is worth more than the sale price.

(B)

Agent and Lenders may collect from such Borrower even if Agent or any Lender, by
foreclosing on the Real Property Collateral, has destroyed any right such
Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.





- 21 -







--------------------------------------------------------------------------------







(h)

The provisions of this Section 2.14 are made for the benefit of Agent, Lenders
and their respective successors and assigns, and may be enforced by it or them
from time to time against any or all Borrowers as often as occasion therefor may
arise and without requirement on the part of Agent or such Lenders, successors
or assigns first to marshal any of its or their claims or to exercise any of its
or their rights against any Borrower or to exhaust any remedies available to it
or them against any Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this Section 2.14 shall remain in effect until all of
the Obligations shall have been paid in full or otherwise fully satisfied and
all of the Commitments have been terminated.  If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of Parent or any of its Subsidiaries,
or otherwise, the provisions of this Section 2.14 will forthwith be reinstated
in effect, as though such payment had not been made.

(i)

Until the Obligations have been paid in full and all of the Commitments
terminated, each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash and all of the Commitments have been
terminated.  Any claim which any Borrower may have against any other Borrower
with respect to any payments to Agent or any Lender hereunder or under any other
Loan Documents are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

(j)

Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
 Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash.  If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

2.15

Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest .

Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, solely to the extent that a court of competent jurisdiction
finally determines that the calculation or determination of interest payable by
a Canadian Loan Party in respect of the Obligations pursuant to this Agreement
and the other Loan Documents shall be governed by the laws of the province of
British Columbia or the federal laws of Canada:

(a)

whenever interest payable by a Canadian Loan Party is calculated on the basis of
a period which is less than the actual number of days in a calendar year, each
rate of interest determined pursuant to such calculation is, for the purposes of
the Interest Act (Canada), equivalent to such rate multiplied by the actual
number of days in the calendar year in which such rate is to be ascertained and
divided by the number of days used as the basis of such calculation;





- 22 -







--------------------------------------------------------------------------------







(b)

in no event shall the aggregate "interest" (as defined in Section 347 of the
Criminal Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or
re-enacted from time to time) payable by a Canadian Loan Party to Agent or any
Lender under this Agreement or any other Loan Document exceed the effective
annual rate of interest on the "credit advanced" (as defined in that section)
under this Agreement or such other Loan Document lawfully permitted under that
section and, if any payment, collection or demand pursuant to this Agreement or
any other Loan Document in respect of "interest" (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of
Agent, Lenders and the applicable Canadian Loan Party and the amount of such
payment or collection shall be refunded by Agent and Lenders to such Canadian
Loan Party.  For the purposes of this Agreement and each other Loan Document to
which a Canadian Loan Party is a party, the effective annual rate of interest
payable by such Canadian Loan Party shall be determined in accordance with
generally accepted actuarial practices and principles over the term of the loans
on the basis of annual compounding for the lawfully permitted rate of interest
and, in the event of dispute, a certificate of a Fellow of the Institute of
Actuaries appointed by Agent for the account of such Canadian Loan Party will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary; and

(c)

all calculations of interest payable by a Canadian Loan Party under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest.  The parties acknowledge that there is a material
difference between the stated nominal interests rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest.

3.

CONDITIONS; TERM OF AGREEMENT.

3.1

Conditions Precedent to the Initial Extension of Credit .  The obligation of
each Lender to make its initial extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender of each
of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

3.2

Conditions Precedent to all Extensions of Credit .  The obligation of the Lender
Group (or any member thereof) to make any Advances or Term Loan hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a)

the representations and warranties of Parent or its Subsidiaries contained in
this Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case they shall only be required to be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on such earlier date);

(b)

no Default or Event of Default shall have occurred and be continuing on the date
of such extension of credit, nor shall either result from the making thereof,

(c)

the aggregate amount of cash and Cash Equivalents of Parent and its Subsidiaries
shall not exceed $30,000,000 on the date of such extension of credit (without
giving effect to (i) the proceeds of such Advance or Term Loan and (ii) the
proceeds of any other Advance or Term Loan that are used in the manner and
within the time period set forth in the Notice of Borrowing with respect
thereto), and





- 23 -







--------------------------------------------------------------------------------







(d)

immediately after giving effect to any Term Loan, the sum of the outstanding
principal balance of the Term Loan shall not exceed the Term Loan Amount.

The submission by Administrative Borrower to Agent of a Notice of Borrowing with
respect to each Advance or Term Loan (or other extension of credit) hereunder,
and Borrowers' acceptance of the proceeds of such Advance or Term Loan (or other
extension of credit), shall each be deemed to be a representation and warranty
by each Borrower on the date of such Advance or Term Loan (or other extension of
credit) that each of the foregoing conditions precedent has been satisfied on
the date of such Advance or Term Loan (or other extension of credit).

3.3

Conditions Subsequent to Effectiveness .  As an accommodation to Borrowers, the
Lender Group has agreed to execute this Agreement and to make extensions of
credit hereunder notwithstanding the failure by Borrowers to satisfy the
conditions set forth on Schedule 3.3 on or before the Closing Date.  In
consideration of such accommodation, Borrowers agree that, in addition to all
other terms, conditions and provisions set forth in this Agreement and the other
Loan Documents, including those conditions set forth in Section 3.1, Borrowers
shall satisfy each of the conditions subsequent set forth on Schedule 3.3 on or
before the date applicable thereto (it being understood that (a) the failure by
Borrowers to perform or cause to be performed any such unsatisfied condition
subsequent on or before the date applicable thereto shall constitute an Event of
Default and (b) to the extent that the existence of any such condition
subsequent would otherwise cause any representation, warranty or covenant in
this Agreement or any other Loan Document to be breached, the Required Lenders
hereby waive such breach for the period from the Closing Date until the date on
which such condition subsequent is required to be fulfilled pursuant to this
Section 3.3).

3.4

Term .  This Agreement shall continue in full force and effect for a term ending
on the earliest of (a) February 27, 2013, (b) the date that is 91 days prior to
the maturity date of the Senior Subordinated Notes and (c) the date that is 91
days prior to the maturity date of the Senior Floating Rate Notes (such earliest
date, the "Maturity Date").  The foregoing notwithstanding, the Lender Group,
upon the election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

3.5

Effect of Termination .  On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrowers provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization).  No termination of
this Agreement, however, shall relieve or discharge Parent or its Subsidiaries
of their duties, Obligations, or covenants hereunder or under any other Loan
Document and Agent's Liens in the Collateral shall remain in effect until all
Obligations have been paid in full and the Lender Group's obligations to provide
additional credit hereunder have been terminated.  When this Agreement has been
terminated and all of the Obligations have been paid in full and the Lender
Group's obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrowers' sole expense, execute and
deliver any termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, Agent's Liens and all
notices of security interests and liens previously filed by Agent with respect
to the Obligations.  

3.6

Early Termination by Borrowers .  Borrowers have the option, at any time upon
5 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by paying to Agent the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full.





- 24 -







--------------------------------------------------------------------------------







4.

REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of Parent
and Borrowers makes the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the date hereof, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
Closing Date and at and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1

Due Organization and Qualification; Subsidiaries .  

(a)

Each Loan Party (i) is duly organized and (if applicable) existing and in good
standing under the laws of the jurisdiction of its organization or formation (as
the case may be), (ii) is qualified or licensed to do business in any
jurisdiction where its activities make such qualification or license necessary,
except where the failure to be so qualified or licensed could not reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b)

Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 5.11), is a complete and
accurate description of the authorized capital Stock of Parent, by class, and,
as of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding.  Other than as described on Schedule 4.1(b),
there are no subscriptions, options, warrants, or calls relating to any shares
of Parent's capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument.  Parent is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c)

Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 5.11), is a complete and
accurate list of Parent's direct and indirect Subsidiaries, showing: (i) the
number of shares of each class of common and preferred Stock authorized for each
of such Subsidiaries, and (ii) the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by Parent.  All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable, subject only to the general assessability of
Stock of a Nova Scotia unlimited company pursuant to Nova Scotia law.

(d)

Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Parent's Subsidiaries' capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument.  Neither Parent nor any of its Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of Parent's Subsidiaries' capital Stock or any
security convertible into or exchangeable for any such capital Stock.

4.2

Due Authorization; No Conflict .

(a)

As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b)

As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, provincial or local law or
regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party's interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, of which the failure to obtain
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.





- 25 -







--------------------------------------------------------------------------------







4.3

Governmental Consents .  The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than consents or
approvals that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agent for filing or recordation, as of the Closing Date.

4.4

Binding Obligations; Perfected Liens .  

(a)

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors' rights generally.

(b)

Agent's Liens are validly created, perfected (other than (i) in respect of motor
vehicles and (ii) any Deposit Accounts and Securities Accounts not subject to a
Control Agreement as permitted by Section 6.11, and subject only to the due and
proper filing of financing statements and the recordation of the Mortgages and
Security Interest Agreements) and first priority Liens, subject only to
Permitted Liens.

4.5

Title to Assets; No Encumbrances .  Each of the Loan Parties and its
Subsidiaries has (i) good, sufficient and legal title (other than immaterial
defects) to (in the case of fee interests in Real Property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good and marketable title (other than immaterial defects)
to (in the case of all other personal property), all of their respective
material assets reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereby.  All of such
assets are free and clear of Liens except for Permitted Liens.

4.6

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims .  

(a)

The full legal name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).

(b)

The chief executive office of each Loan Party and each of its Subsidiaries is
located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under Section
5.15).  





- 26 -







--------------------------------------------------------------------------------







(c)

Each Loan Party's and each of its Subsidiaries' tax identification numbers and
organizational identification numbers or Canadian business identification or
corporation numbers, as applicable, if any, are identified on Schedule 4.6(c)
(as such Schedule may be updated from time to time to reflect changes permitted
to be made under Section 6.5).

(d)

As of the Closing Date, no Loan Party and no Subsidiary of a Loan Party holds
any commercial tort claims that could individually reasonably be expected to
exceed $100,000 in amount, except as set forth on Schedule 4.6(d).  

4.7

Litigation .  

(a)

There are no actions, suits, or proceedings pending or, to the knowledge of
Parent and Borrowers, threatened against a Loan Party or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.  

(b)

Schedule 4.7(b) sets forth a complete and accurate description, with respect to
each of the actions, suits, or proceedings that, as of the Closing Date, is
pending or, to the knowledge of Parent and Borrowers, threatened against a Loan
Party or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) a reasonable estimate based on the knowledge of
Parent and Borrowers as of the Closing Date of the maximum amount, if
assessable, of the liability of Loan Parties and their Subsidiaries in
connection with such actions, suits, or proceedings, (iv) the status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and (v)
whether any liability of the Loan Parties' and their Subsidiaries in connection
with such actions, suits, or proceedings is covered by insurance.

4.8

Compliance with Laws .  No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, provincial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.9

No Material Adverse Change .  All financial statements relating to the Loan
Parties and their Subsidiaries that have been delivered by any Loan Party or any
of its Subsidiaries to Agent have been prepared in all material respects in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, the Loan Parties' and their
Subsidiaries' consolidated financial condition as of the date thereof and
results of operations for the period then ended.  Since December 31, 2008, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change with respect to the Loan Parties
and their Subsidiaries.  

4.10

Fraudulent Transfer .

(a)

The Loan Parties, taken as a whole, are Solvent.

(b)

No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.





- 27 -







--------------------------------------------------------------------------------







4.11

Employee Benefits .  

(a)

No Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

(b)

No Canadian Loan Party maintains or contributes to, or has ever maintained or
contributed to, any Canadian Pension Plan other than statutory plans required by
applicable law.

(c)

No Canadian Loan Party has or is subject to any obligation or liability under
any Canadian Employee Plan which is now due and unpaid and not accurately
accounted for in the books of such Canadian Loan Party and any overtime pay,
vacation pay, premiums for unemployment insurance, health and welfare insurance
premiums, accrued wages, salaries and commissions, severance pay and all
Canadian Employee Plan payments have been fully paid by each Canadian Loan Party
or have been accurately accounted for in the books and records of such Canadian
Loan Party or have been reported pursuant to the collateral reporting obligation
pursuant to Section 5.2.

(d)

Schedule 4.11 lists all of the Canadian Employee Plans applicable to the
Canadian Employees of each Canadian Loan Party in respect of employment in
Canada and which are currently maintained or sponsored by each Canadian Loan
Party or to which each Canadian Loan Party contributes or has an obligation to
contribute, except, for greater certainty, any statutory plans to which each
Canadian Loan Party is obligated to contribute to or comply with under
applicable law.

(e)

No improvements to any Canadian Employee Plan have been promised, and no
amendments or improvements to any Canadian Employee Plan will be made or
promised by any Canadian Loan Party before the Closing Date.

(f)

No Canadian Loan Party provides benefits to retired Canadian Employees or to
beneficiaries or dependents of retired Canadian Employees.

(g)

All obligations regarding the Canadian Employee Plans (including current service
contributions) that are currently due and payable have been satisfied or
accurately accounted for in the books and records of the applicable Canadian
Loan Party, there are no outstanding defaults or violations by any Canadian Loan
Party relating to any Canadian Employee Plan and no taxes, penalties or fees are
owing or exigible under any of the Canadian Employee Plans, except which could
not reasonably be expected to result in a Material Adverse Change.  Except as
disclosed in Schedule 4.11, as of the date hereof, each Canadian Employee Plan
is fully funded or fully insured pursuant to the actuarial assumptions and
methodology set out in Schedule 4.11.  No fact or circumstance exists that could
adversely affect the tax-exempt status (if applicable) of a Canadian Employee
Plan.

(h)

Except as disclosed in Schedule 4.11,

(i)

no Canadian Loan Party is a party to any collective bargaining agreement,
contract or legally binding commitment to any trade union or employee
organization or group in respect of or affecting Canadian Employees;

(ii)

no Canadian Loan Party has received notice of any application, complaint,
grievance, arbitration, or other proceeding to which it is a party under any
statute or under any collective agreement related to any Canadian Employee or
the termination of any Canadian Employee and there is no complaint, inquiry or,
to the knowledge of Parent and Borrowers, other investigation by any regulatory
or other administrative authority or agency with regard to or in relation to any
Canadian Employee or the termination of any Canadian Employee;





- 28 -







--------------------------------------------------------------------------------







(iii)

no Canadian Loan Party has engaged in any unfair labor practice, nor is any
Canadian Loan Party aware of any pending or, to the knowledge of Parent and
Borrowers, threatened complaint regarding any alleged unfair labor practices;
and

(iv)

there is no strike, labor dispute, work slow down or stoppage pending or, to the
knowledge of Parent and Borrowers, threatened against any Canadian Loan Party
and to the knowledge of the Canadian Loan Parties, no Canadian Loan Party is
currently the subject of any union organization effort or any labor negotiation.

(i)

All contributions, assessments, premiums, fees, taxes, penalties or fines in
relation to the Canadian Employees that are currently due and payable have been
timely made and, except as accrued and reflected in the financial statements
specified on Schedule 5.1, there is no material outstanding liability of any
kind currently due and owing in relation to the employment of any Canadian
Employee or the termination of employment of any Canadian Employee.

(j)

Each Canadian Loan Party is in compliance in all material respects with all
requirements of Canadian Employee Benefits Legislation and health and safety,
workers compensation, employment standards, labor relations, health insurance,
employment insurance, protection of personal information, human rights laws and
any Canadian federal, provincial or local counterparts or equivalents in each
case, as applicable to the Canadian Employees and as amended from time to time.

4.12

Environmental Condition .  Except as set forth on Schedule 4.12, (a) to the
knowledge of Parent and Borrowers, no Loan Party's or its Subsidiaries'
properties or assets has ever been used by a Loan Party, its Subsidiaries, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such disposal,
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to the
knowledge of Parent and Borrowers, no Loan Party's or its Subsidiaries'
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

4.13

Intellectual Property .  

(a)

Each Loan Party and each Subsidiary of a Loan Party owns, free and clear of any
Lien (other than Permitted Liens), or holds licenses in, all trademarks, trade
names, copyrights, and patents, that are material to the conduct of its business
as currently conducted, and attached hereto as Schedule 4.13(a) (as updated from
time to time) is a true, correct, and complete listing of (i) all material
patents, patent applications, trademark applications, trademark registrations,
trade names, copyright applications and copyright registrations as to which any
Loan Party or one of its Subsidiaries is the owner and (ii) all material
licenses as to which any Loan Party or one of its Subsidiaries is an exclusive
licensee; provided, however, that Borrowers may amend Schedule 4.13(a) to add
additional intellectual property from time to time upon written notice to Agent
not more than 5 Business Days after the date on which the applicable Loan Party
or its Subsidiary acquires any such property after the Closing Date.

(b)

Except as set forth on Schedule 4.13(b), no material intellectual property owned
by any Loan Party or any Subsidiary of a Loan Party requires payment of any
royalty by such Loan Party or Subsidiary.





- 29 -







--------------------------------------------------------------------------------







(c)

Each Loan Party and each Subsidiary of a Loan Party has taken, and will continue
to take, all actions which in its reasonable business discretion are reasonably
necessary to protect the material intellectual property owned by such Loan Party
or Subsidiary, consistent with reasonable commercial practices.

(d)

None of any Loan Party's or any Subsidiary of a Loan Party's rights in and to
any of such Person's intellectual property that is material to the conduct of
its business has been finally adjudged invalid or unenforceable.

(e)

Except as disclosed on Schedule 4.13(e), no Loan Party or Subsidiary of a Loan
Party has received, within the two years prior to the date hereof, a written
demand, claim, notice or inquiry from any Person in respect of any of the
intellectual property owned by such Loan Party or Subsidiary that is material to
the conduct of its business which challenges or threatens to challenge the
validity of, the rights of such Loan Party or Subsidiary in, or the right of
such Loan Party or Subsidiary to use, such intellectual property, that has not
been resolved.

(f)

Except as disclosed on Schedule 4.13(f), no claim has been asserted in writing
or, to the knowledge of Parent and Borrowers, threatened, against any Loan Party
or any Subsidiary of a Loan Party, within the two years prior to the date
hereof, that any such Loan Party or Subsidiary of a Loan Party has violated or
infringed upon the intellectual property rights of any Person in any material
respect, that has not been resolved and, to the knowledge of Parent and
Borrowers, each Loan Party and each Subsidiary of a Loan Party is not violating
or infringing in any material respect the intellectual property rights of any
other Person.

(g)

To the knowledge of Parent and Borrowers, no Person is infringing in any
material respect the rights of any Loan Party or any Subsidiary of a Loan Party
in the intellectual property owned by that Loan Party or such Subsidiary that is
material to the conduct of its business.

(h)

Except on an arm's-length basis for value and other commercially reasonable
terms, no Loan Party or Subsidiary of a Loan Party has granted to any Person
(other than a Loan Party) any license with respect to any material intellectual
property owned by such Loan Party or such Subsidiary.

(i)

Each Loan Party and each Subsidiary of a Loan Party takes, in its reasonable
business judgment, reasonable measures to protect the secrecy, confidentiality
and value of all of its material trade secrets (including, without limitation,
requiring that its officers, directors, employees, and other Persons with access
to such trade secrets to maintain the confidentiality of such trade secrets).
 To the knowledge of Parent and Borrowers, material trade secrets owned by a
Loan Party or a Subsidiary of a Loan Party have not been disclosed to any Person
other than to Persons who had a need to know or use such trade secrets and who
were required not to disclose such trade secrets.

4.14

Leases .  Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.

4.15

Deposit Accounts and Securities Accounts .  Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of the Loan Parties' and their Subsidiaries' Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.16

Complete Disclosure .  All factual information (taken as a whole) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.  On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent Parent's and Borrowers' good faith
estimate of the Loan Parties' and their Subsidiaries' future performance for the
periods covered thereby based upon assumptions believed by Parent and Borrowers
to be reasonable at the time of the delivery thereof to Agent (it being
understood that such projections and forecasts are subject to uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries and no assurances can be given that such projections or
forecasts will be realized).





- 30 -







--------------------------------------------------------------------------------







4.17

Material Contracts .  Set forth on Schedule 4.17 (as updated from time to time)
is a reasonably detailed description of the Material Contracts of each Loan
Party and its Subsidiaries; provided, however, that Borrowers may amend Schedule
4.17 to add additional Material Contracts so long as such amendment occurs by
written notice to Agent at the time that Parent provides its quarterly financial
statements pursuant to Section 5.1.  Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party or its Subsidiary
and, to the knowledge of Parent and Borrowers, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 6.7(d)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary.

4.18

Patriot Act .  To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act").  No part of
the proceeds of the loans made hereunder will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

4.19

Indebtedness .  Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness (other than Indebtedness evidenced by the Indenture Documents) of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness immediately prior to the Closing Date.

4.20

Payment of Taxes .  Except as otherwise permitted under Section 5.5, all tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed, and all taxes shown on such tax returns
to be due and payable and all assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have, except as set forth on
Schedule 4.20, been paid when due and payable.  Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all taxes
not yet due and payable.  Neither Parent nor any Borrower knows of any proposed
tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.  No Loan Party nor any of its
Subsidiaries has ever been a party to any understanding or arrangement
constituting a "tax shelter" within the meaning of Section 6662(d)(2)(C)(iii) of
the IRC or within the meaning of Section 6111(c) or Section 6111(d) of the IRC
as in effect immediately prior to the enactment of the American Jobs Creation
Act of 2004, or has ever "participated" in a "reportable transaction" within the
meaning of Treasury Regulation Section 1.6011-4, except as would not,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Change.  Each Loan Party has withheld and remitted all required amounts
within the prescribed periods to the appropriate Governmental Authorities, and
in particular has deducted, remitted and paid all Canada Pension Plan
contributions, workers compensation assessments, employment insurance premiums,
employee health taxes, and real estate taxes within the prescribed periods to
the appropriate governmental authorities.





- 31 -







--------------------------------------------------------------------------------







4.21

Margin Stock .  No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

4.22

Governmental Regulation .  No Loan Party nor any of its Subsidiaries is subject
to regulation under the Federal Power Act or the Investment Company Act of 1940
or under any other federal or state statute or regulation which limits its
ability to incur Indebtedness or which otherwise renders all or any portion of
the Obligations unenforceable.  No Loan Party nor any of its Subsidiaries is a
"registered investment company" or a company "controlled" by a "registered
investment company" or a "principal underwriter" of a "registered investment
company" as such terms are defined in the Investment Company Act of 1940.

4.23

OFAC .  No Loan Party nor any of its Subsidiaries is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC or Canadian Anti-Terrorism Laws.  No Loan Party nor any of its Subsidiaries
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has more than 10% of its
assets located in Sanctioned Entities, (c) derives more than 10% of its revenues
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities, or (d) engages in any dealing or transactions prohibited by Canadian
Anti-Terrorism Laws.  The proceeds of any Advance or of the Term Loan will not
be used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.24

Indenture Documents .

(a)

The incurrence of Indebtedness by Borrowers pursuant to this Agreement,
including through (i) the Advances and the Term Loan made by the Lenders to
Borrowers on and after the Closing Date and (ii) the issuance of Letters of
Credit, in each case, subject to the limitations set forth in this Agreement,
does not and will not conflict with or result in a default under any Indenture
Document.

(b)

(i) All Obligations, including, without limitation, those to pay principal of
and interest (including post-petition interest) on the Advances, Term Loan,
Letters of Credit, and fees and expenses in connection therewith, constitute (A)
"Permitted Debt" as such term is defined in the Indentures and (B) "Senior Debt"
and "Designated Senior Debt" as such terms are defined in the Senior
Subordinated Notes Indenture, and (ii) this Agreement constitutes a "Credit
Agreement" and a "Credit Facility" as such terms are defined in the Indentures.

(c)

The subordination provisions of the Senior Subordinated Notes Indenture are and
will be enforceable against the holders of the Senior Subordinated Notes to
which the Senior Subordinated Notes Indenture relates by Agent and Lenders.  All
Obligations are entitled to the benefits of the subordination created by the
subordination provisions contained therein.

(d)

The Loan Parties have not created, incurred, assumed, permitted, guaranteed, or
otherwise become, directly or indirectly, liable with respect to any
Indebtedness permitted pursuant to Section 4.09(b)(13) of the Senior
Subordinated Notes Indenture or Section 4.09(b)(1) of the Senior Floating Rate
Notes Indenture, other than in respect of (i) the Obligations and other
Indebtedness of the Loan Parties that has been repaid in full prior to or on the
Closing Date and (ii) Indebtedness in an amount, at any date, not to exceed the
sum of (A) the aggregate principal amount of the Term Loan repaid or prepaid
prior to such date and (B) the aggregate principal amount of permanent
reductions in the Revolver Commitments and the Maximum Revolver Amount made
prior to such date.





- 32 -







--------------------------------------------------------------------------------







(e)

Borrowers acknowledge that Agent and Lenders are entering into this Agreement,
and extending their Commitments, in reliance upon the subordination provisions
of the Senior Subordinated Notes Indenture and this Section 4.24.

4.25

Eligible Accounts .  As to each Account that is identified by Administrative
Borrower as an Eligible Account in a Borrowing Base Certificate submitted to
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of such
Borrower's business, (b) owed to such Borrower without any asserted defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and (c)
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth in the definition of Eligible Accounts (or the definitions of Eligible
Domestic Accounts or Eligible Foreign Accounts, as applicable).

4.26

Eligible Inventory .  As to each item of Inventory that is identified by
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria set forth in the definition of Eligible Inventory.

4.27

Eligible Equipment .  All of the Eligible Equipment is used or held for use in
the Loan Parties' business and is fit for such purposes.  As to each item of
Equipment that is identified from time to time by Administrative Borrower as
Eligible Equipment, such equipment is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth in the definition of Eligible
Equipment.

4.28

Location of Inventory and Equipment .  The Inventory and Equipment (other than
(a) vehicles or Equipment out for repair or (b) Inventory out in the ordinary
course of business for testing, sterilization, packaging, branding or similar
temporary purposes) of the Loan Parties and their Subsidiaries are not stored
with a bailee, warehouseman, or similar party and are located only at, or
in-transit between, the locations identified on Schedule 4.28 (as such Schedule
may be updated pursuant to Section 5.15).

4.29

Inventory Records .  Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries' Inventory and the book value thereof.

4.30

Withholdings and Remittances .  Each Canadian Loan Party has withheld from each
payment made to any of its present or former employees, officers and directors,
and to all persons who are non-residents of Canada for the purposes of the
Income Tax Act (Canada) all amounts required by applicable law to be withheld,
including all payroll deductions required to be withheld, and, furthermore, has
remitted such withheld amounts within the prescribed periods to the appropriate
Governmental Authority.  Each Canadian Loan Party has remitted all contributions
required pursuant to the Canada Pension Plan Act (Canada), provincial pension
plan contributions, workers compensation assessments, employment insurance
premiums, employer health taxes, municipal real estate taxes and other taxes
payable under the applicable law by it (the "Statutory Lien Payments") and has
remitted such amounts to the proper Governmental Authority within the time
required under applicable law, except for Statutory Lien Payments that are not
delinquent or are the subject of a Permitted Protest.

4.31

Inactive Subsidiaries .  (a) None of the Inactive Subsidiaries (i) has any
material operations or conducts any material business, (ii) owns any material
assets (other than, in the case of Soldiers Field Liquidity Management LLC, the
intercompany account receivable in the amount of CAD $289,287,169.50 owed to it
from Parent) or (iii) has any material liabilities and (b) the Inactive
Subsidiaries taken as a whole do not (i) own assets with an aggregate fair
market value in excess of $250,000 (other than, in the case of Soldiers Field
Liquidity Management LLC, the intercompany account receivable in the amount of
CAD $289,287,169.50 owed to it from Parent) or (ii) have liabilities in an
aggregate amount in excess of $250,000.





- 33 -







--------------------------------------------------------------------------------







4.32

Use of Proceeds .  The proceeds of each Borrowing hereunder shall be used to
fund working capital and Capital Expenditure needs of Borrowers or to make
interest payments in respect of the Senior Subordinated Notes (subject in all
respects to the subordination provisions thereof) or the Senior Floating Rate
Notes, in each case, within 5 Business Days after the Funding Date of such
Borrowing and not for the purpose of aggregating cash and Cash Equivalents of
Parent and its Subsidiaries.

5.

AFFIRMATIVE COVENANTS.

Parent and each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, the Loan Parties shall
and shall cause each of their Subsidiaries to comply with each of the following:

5.1

Financial Statements, Reports, Certificates .  Deliver to Agent, with copies to
each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 at the times specified therein.  In addition, Parent and
each Borrower agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Parent.  In addition, Parent and each Borrower agrees to
maintain a system of accounting that enables Parent and each Borrower to produce
financial statements in accordance with GAAP.  Each Loan Party shall also (a)
keep a reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries' sales, and (b) maintain its
billing systems/practices as approved by Agent prior to the Closing Date and
shall only make material modifications thereto with notice to, and with the
consent of, Agent.

5.2

Collateral Reporting .  Provide Agent (and if so requested by Agent, with copies
for each Lender) with each of the reports set forth on Schedule 5.2 at the times
specified therein.  In addition, each Borrower agrees to use the system of
electronic collateral reporting as approved by Agent prior to the Closing Date
in order to provide electronic reporting of each of the items set forth above
and shall only make material modifications to such system with notice to, and
with the consent of, Agent.

5.3

Existence .  Except as otherwise permitted under Section 6.3, each Loan Party
to, and cause each of its Subsidiaries (other than an Inactive Subsidiary) to,
at all times preserve and keep in full force and effect (a) its existence
(including being in good standing (if applicable) in its jurisdiction of
organization or formation (as the case may be)) and (b) all rights and
franchises, governmental licenses and permits material to the business of
Borrowers taken as a whole.

5.4

Maintenance of Properties .  Maintain and preserve all of its material assets in
good working order and condition, ordinary wear, tear, and casualty excepted and
Permitted Dispositions excepted (except where the failure to do so is not
materially adverse to Borrowers taken as a whole), and comply with the material
provisions of all leases which are material to Borrowers taken as a whole, so as
to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.

5.5

Taxes .  Except as set forth on Schedule 5.5, cause all assessments and taxes
imposed, levied, or assessed against any Loan Party or its Subsidiaries, or any
of their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full, before delinquency or before the expiration of
any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest and so long as, in the case
of an assessment or tax that has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such assessment or tax.  The Loan
Parties will and will cause each of their Subsidiaries to make timely payment or
deposit of all tax payments and withholding taxes and other withholding required
of them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, Canada Pension Plan and provincial pension plans, employer
health tax, Canadian employment insurance, and local, state, provincial and
federal income taxes and excise taxes (to the extent such excise taxes are in
excess of $100,000), and will, upon request, furnish Agent with proof reasonably
satisfactory to Agent indicating that Loan Parties and their Subsidiaries have
made such payments or deposits.





- 34 -







--------------------------------------------------------------------------------







5.6

Insurance .  At Borrowers' expense, maintain insurance respecting each of the
Loan Parties' and their Subsidiaries' assets wherever located, covering loss or
damage by fire, flood, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. Parent and each Borrower also shall maintain (with respect to each
of the Loan Parties and their Subsidiaries) business interruption, public
liability, and product liability insurance, as well as insurance against
larceny, embezzlement, and criminal misappropriation.  All such policies of
insurance shall be with responsible and reputable insurance companies and in
such amounts as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated and located and in any
event in amount, adequacy and scope reasonably satisfactory to Agent.  All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
non contributory "lender" or "secured party" clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders'
interest in the Collateral and to any payments to be made under such policies.
 Copies of all certificates of insurance are to be delivered to Agent, with the
loss payable and additional insured endorsement in favor of Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation.  If Parent
or any Borrower fails to maintain such insurance, Agent may arrange for such
insurance, but at Borrowers' expense and without any responsibility on Agent's
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims.  Administrative Borrower
shall give Agent prompt notice of any loss exceeding $100,000 covered by its
casualty or business interruption insurance.  Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.  

5.7

Inspection .  Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees at such reasonable times and intervals as Agent may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to Administrative Borrower.

5.8

Compliance with Laws .  Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.9

Environmental .  

(a)

Except for such matters as individually or in the aggregate could not reasonably
be expected to result in a Material Adverse Change, keep any property either
owned or operated by Parent or its Subsidiaries free of any Environmental Liens
or post bonds or other financial assurances sufficient to satisfy the
obligations or liability evidenced by such Environmental Liens,

(b)

comply with Environmental Laws (other than Environmental Laws, the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change) and provide to
Agent documentation of such compliance which Agent reasonably requests,





- 35 -







--------------------------------------------------------------------------------







(c)

promptly notify Agent upon becoming aware of any release of a Hazardous Material
in any reportable quantity from or onto property owned or operated by Parent or
its Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law, and

(d)

promptly, but in any event within 10 days of its receipt thereof, provide Agent
with written notice of any of the following:  (i) notice that an Environmental
Lien has been filed against any of the Real Property or material personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or notice that an Environmental Action will be filed against Parent or
its Subsidiaries, and (iii) notice of a violation, citation, or other
administrative order which could reasonably be expected to result in a Material
Adverse Change.

5.10

Disclosure Updates .  Promptly and in no event later than 10 days after
obtaining knowledge thereof, notify Agent if any written information, exhibit,
or report furnished to the Lender Group contained, at the time it was furnished,
any untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made.  The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.

5.11

Formation of Subsidiaries .  At the time that any Loan Party forms any direct or
indirect Subsidiary, acquires any direct or indirect Subsidiary after the
Closing Date or designates an Inactive Subsidiary as a non-Inactive Subsidiary,
such Loan Party shall (a) within 10 Business Days of such formation, acquisition
or designation cause any such Subsidiary to provide to Agent a joinder to the
Guaranty and the Security Agreement, together with such other security documents
(including mortgages with respect to any Real Property owned in fee of such
Subsidiary with a fair market value of at least $250,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed, acquired or
designated Subsidiary); provided that the Guaranty, the Security Agreement, and
such other security documents shall not be required to be provided to Agent with
respect to any Subsidiary of Parent that is a CFC if providing such documents
would result in material adverse tax consequences or the costs to the Loan
Parties of providing such Guaranty, executing any security documents or
perfecting the security interests created thereby are unreasonably excessive (as
determined by Agent in consultation with Administrative Borrower) in relation to
the benefits of Agent and the Lenders of the security or guarantee afforded
thereby, (b) within 10 Business Days of such formation, acquisition or
designation (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement and appropriate certificates and powers or
financing statements, hypothecating all of the direct or beneficial ownership
interest in such Subsidiary reasonably satisfactory to Agent; provided that only
65% of the total outstanding voting Stock of any first tier Subsidiary of Parent
that is a CFC and none of the total outstanding voting Stock of any other
Subsidiary of such CFC shall be required to be pledged if hypothecating a
greater amount would result in material adverse tax consequences or the costs to
the Loan Parties of providing such pledge or perfecting the security interests
created thereby are unreasonably excessive (as determined by Agent in
consultation with Administrative Borrower) in relation to the benefits of Agent
and the Lenders of the security or guarantee afforded thereby (which pledge
shall be governed by the laws of the jurisdiction of such Subsidiary), and (c)
within 10 Business Days of such formation, acquisition or designation (or such
later date as permitted by Agent in its sole discretion) provide to Agent all
other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which in its reasonable opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance or other documentation with
respect to all Real Property owned in fee and subject to a mortgage).  Any
document, agreement, or instrument executed or issued pursuant to this Section
5.11 shall be a Loan Document.





- 36 -







--------------------------------------------------------------------------------







5.12

Further Assurances .  At any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, endorsements of certificates of title,
mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the "Additional Documents") that Agent may reasonably request in
form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent's Liens in all of the assets of
Parent and its Subsidiaries (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), to create and perfect Liens in favor
of Agent in any Real Property acquired by Parent or its Subsidiaries after the
Closing Date with a fair market value in excess of $250,000, and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents); provided that the foregoing shall not apply to any Subsidiary
of Parent that is a CFC if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with
Administrative Borrower) in relating to the benefits of Agent and the Lenders of
the benefits afforded thereby.  To the maximum extent permitted by applicable
law, Parent and each Borrower authorizes Agent to execute any such Additional
Documents in the applicable Loan Party's or its Subsidiary's name, as
applicable, upon the occurrence and during the continuance of an Event of
Default, and authorizes Agent to file such executed Additional Documents in any
appropriate filing office.  In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Parent and its
Subsidiaries and all of the outstanding Stock of Borrower and Borrower's
Subsidiaries (subject to limitations contained in the Loan Documents with
respect to Foreign Subsidiaries).

5.13

Lender Meetings .  Within 120 days after the close of each fiscal year of
Parent, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Agent, by conference call) with all Lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Parent and its Subsidiaries
and the projections presented for the current fiscal year of Parent.

5.14

Material Contracts .  Contemporaneously with the delivery of each Compliance
Certificate pursuant hereto, provide Agent with copies of (a) each Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate.

5.15

Location of Inventory and Equipment .  Keep each Loan Parties' and its
Subsidiaries' Inventory and Equipment (other than (a) vehicles and Equipment out
for repair or (b) Inventory out in the ordinary course of business for testing,
sterilization, packaging, branding or similar temporary purposes) only at the
locations identified on Schedule 4.28 and their chief executive offices only at
the locations identified on Schedule 4.6(b); provided, however, that Borrowers
may amend Schedule 4.28 or Schedule 4.6(b) so long as such amendment occurs by
written notice to Agent not less than 10 days prior to the date on which such
Inventory or Equipment is moved to such new location or such chief executive
office is relocated and so long as, in the case of the location of the Inventory
or Equipment of a Loan Party or the location of a Loan Party's chief executive
office, such new location is within the continental United States (or in the
case of Canadian Loan Parties, Canada), and so long as Borrowers use their
reasonable efforts to provide Agent a Collateral Access Agreement at the time of
such written notice with respect thereto.

5.16

Assignable Material Contracts .  Use commercially reasonable efforts to ensure
that any Material Contract entered into after the Closing Date by Parent or any
of its Subsidiaries that generates or, by its terms, will generate revenue,
permits the assignment of such agreement (and all rights of Parent or such
Subsidiary, as applicable, thereunder) to Parent's or such Subsidiary's lenders
or an agent for any lenders (and any transferees of such lenders or such agent,
as applicable).





- 37 -







--------------------------------------------------------------------------------







5.17

Canadian Pension and Benefit Plans .  

(a)

The Canadian Loan Parties will cause to be delivered to Agent, promptly upon
Agent's written request, a copy of each Canadian Employee Plan and, if
applicable, related trust agreements or other funding instruments and all
amendments thereto.

(b)

The Canadian Loan Parties shall use reasonable efforts to obtain and provide
Agent, upon its request, with written confirmation of registration from the
applicable Governmental Authorities for each Canadian Employee Plan that is
required to be registered with any Governmental Authority under Canadian
Employee Benefits Legislation.

(c)

The Canadian Loan Parties shall ensure that each Canadian Employee Plan retains
its registered status (if applicable) under and is administered in all material
respects in accordance with the terms of the applicable funding agreement and
Canadian Employee Benefits Legislation.

(d)

The Canadian Loan Parties will cause all reports and disclosures required by any
applicable Canadian Employee Benefits Legislation to be filed and distributed as
required.

(e)

Each Canadian Loan Party shall perform in all material respects all obligations
(including (if applicable), funding, investment and administration obligations)
required to be performed by such Canadian Loan Party in connection with each
Canadian Employee Plan and the funding therefor; make and pay all premiums
required to be made or paid by it in accordance with the terms of each Canadian
Employee Plan and Canadian Employee Benefits Legislation and withhold by way of
authorized payroll deductions or otherwise collect and pay into the Canadian
Employee Plan all employee contributions required to be withheld or collected by
it in accordance with the terms of each applicable Canadian Employee Plan, and
Canadian Employee Benefits Legislation.

6.

NEGATIVE COVENANTS.

Parent and each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, the Loan Parties will
not and will not permit any of their Subsidiaries to do any of the following:

6.1

Indebtedness .  Create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.  Notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, the Loan
Parties shall not create, incur, assume, permit, guarantee, or otherwise become
or remain, directly or indirectly, liable with respect to any Indebtedness
permitted pursuant to Section 4.09(b)(13) of the Senior Subordinated Notes
Indenture or Section 4.09(b)(1) of the Senior Floating Rate Notes Indenture,
other than in respect of (a) the Obligations and (b) Indebtedness in an
aggregate amount, at any date, not to exceed the sum of (i) the aggregate
principal amount of the Term Loan repaid or prepaid prior to such date and (b)
the aggregate principal amount of permanent reductions in the Revolver
Commitments and the Maximum Revolver Amount made prior to such date.  

6.2

Liens .  Create, incur, assume, or suffer to exist, directly or indirectly, any
Lien on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3

Restrictions on Fundamental Changes .

(a)

Enter into any merger, consolidation, amalgamation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger or
consolidation between U.S. Loan Parties, provided that a Borrower must be the
surviving entity of any such merger or consolidation to which it is a party,
(ii) any merger, consolidation or amalgamation between Canadian Loan Parties,
(iii) any merger, consolidation or amalgamation between Loan Parties and
Subsidiaries of Parent that are not Loan Parties so long as such Loan Party is
the surviving entity of any such merger, consolidation or amalgamation and (iv)
any merger, consolidation or amalgamation between Subsidiaries of Parent that
are not Loan Parties;





- 38 -







--------------------------------------------------------------------------------







(b)

Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of Inactive
Subsidiaries and other Subsidiaries of Parent (other than Loan Parties) with
nominal assets and nominal liabilities, (ii) the liquidation or dissolution of a
Loan Party (other than Parent or a Borrower) or any of its wholly-owned
Subsidiaries so long as all of the assets (including any interest in any Stock)
of such liquidating or dissolving Loan Party or Subsidiary are transferred to a
Loan Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of Parent that is not a Loan Party (other than any
such Subsidiary the Stock of which (or any portion thereof) is subject to a Lien
in favor of Agent) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to Parent or a Subsidiary of Parent that
is not liquidating or dissolving; or

(c)

Suspend or go out of a substantial portion of its or their business, except as
permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

6.4

Disposal of Assets .  Other than Permitted Dispositions, Permitted Investments,
or transactions expressly permitted by Sections 6.3 and 6.11, convey, sell,
lease, license, assign, transfer, or otherwise dispose of (or enter into an
agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of Parent's or its Subsidiaries assets.

6.5

Change Name .  Except as permitted by Section 6.3, change Parent's or any of its
Subsidiaries' name, organizational identification number, jurisdiction of
organization or organizational identity; provided, however, that (a) Parent or
any of its Subsidiaries may change their names upon at least 10 days prior
written notice to Agent of such change and (b) any Subsidiary of Parent (other
than (i) a Loan Party or (ii) a Subsidiary of a Loan Party, the Stock of which
is pledged pursuant to any Loan Document) may change its organizational
identification number, jurisdiction of organization or organizational identity
upon at least 10 days prior written notice to Agent of such change.

6.6

Nature of Business .  

(a)

Make any change in the nature of its or their business as described in Schedule
6.6 or acquire any properties or assets that are not reasonably related to the
conduct of such business activities; provided that Parent and its Subsidiaries
may engage in any business that is reasonably related or ancillary to its or
their business.

(b)

Designate any Subsidiary as an "Unrestricted Subsidiary" under the Indentures
without the prior written consent of Agent.

(c)

Permit (i) any Inactive Subsidiary to (A) have any material operations or
conduct any material business, (B) own any material assets (other than, in the
case of Soldiers Field Liquidity Management LLC, the inter company account
receivable in the amount of CAD $289,287,169.50 owed to it from Parent) or (C)
incur any material liabilities or (ii) the Inactive Subsidiaries taken as a
whole to (A) own assets with a fair market value in excess of $250,000 (other
than, in the case of Soldiers Field Liquidity Management LLC, the inter company
account receivable in the amount of CAD $289,287,169.50 owed to it from Parent)
or (B) have liabilities in an aggregate amount in excess of $250,000.

6.7

Prepayments and Amendments .  

(a)

Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i)

optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and (C)
Indebtedness issued pursuant to the Senior Floating Rate Notes Indenture (1) in
connection with the conversion of such Indebtedness to Stock of Parent (other
than Prohibited Preferred Stock) so long as (x) such conversion is on terms and
conditions reasonably satisfactory to Agent, (y) no Default or Event of Default
shall have occurred and be continuing either before or after giving effect
thereto, and (z) such conversion would not result in materially adverse tax
consequences to Parent or any of its Subsidiaries, or (2) solely with proceeds
from the issuance of Stock of Parent so long as (u) Borrowers shall not have any
outstanding Advances during the 30 day period immediately before and the 30 day
period immediately after giving thereto, (v) Agent shall be satisfied that no
trade payables of Parent or any of its Subsidiaries are aged in excess of
historical levels and no book overdrafts of Parent or any of its Subsidiaries
are aged in excess of historical levels immediately prior to giving effect
thereto, (x) no Default or Event of Default shall have occurred and be
continuing either before or after giving effect thereto and (y) Parent shall
have provided Agent with a written certificate, supported by detailed
calculations, that on a pro forma basis, Parent and its Subsidiaries are
projected to be in compliance with the financial covenants set forth in Section
7 for the six month period immediately after giving effect thereto,





- 39 -







--------------------------------------------------------------------------------







(ii)

make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, other than Indebtedness issued
pursuant to the Senior Subordinated Notes Indenture in connection with the
conversion of such Indebtedness to Stock of Parent (other than Prohibited
Preferred Stock) so long as (A) no Default or Event of Default shall have
occurred and be continuing either before or after giving effect thereto, and (B)
Borrowers have Excess Availability of not less than $15,000,000 both before and
after giving effect thereto, or

(iii)

make any payment on account of Indebtedness owing to any Inactive Subsidiary, or

(b)

Directly or indirectly, amend, modify, or change any of the terms or provisions
of

(i)

any agreement, instrument, document, indenture, or other writing evidencing  or
concerning Indebtedness permitted under Section 6.1 other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, (C) Indebtedness permitted under clauses (c), (f), (h) and (i) of the
definition of Permitted Indebtedness and (D) Indebtedness permitted under clause
(l) of the definition of Permitted Indebtedness in connection with Permitted
Indenture Amendments,

(ii)

any Material Contract except (A) to the extent that such amendment,
modification, alteration, increase, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders or (B) amendments, modifications or changes to the license
agreements set forth on Schedule P-1 in connection with Permitted Dispositions
under clause (j) of the definition of Permitted Dispositions, or

(iii)

the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.8

Change of Control .  Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9

Distributions .  Make any distribution, declare or pay any dividends (in cash or
other property, other than common Stock) on, or purchase, acquire, redeem, or
retire any of Parent's or any of its Subsidiaries' Stock, of any class, whether
now or hereafter outstanding; provided, however, that, so long as it is
permitted by applicable law,

(i)

any Loan Party may make distributions and declare and pay dividends to another
Loan Party,





- 40 -







--------------------------------------------------------------------------------







(ii)

any Subsidiary of Parent that is not a Loan Party may make distributions to and
declare and pay dividends to a Loan Party or another Subsidiary of Parent that
is not a Loan party,

(iii)

so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom, Parent may make distributions to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Parent on account of repurchases of the Stock of Parent held by such
Persons; provided that such Indebtedness was incurred by such Persons solely to
acquire Stock of Parent,

(iv)

any Loan Party may issue Stock to, or acquire, redeem, or retire any of the
Stock of, any other Loan Party, of any class, whether now or hereafter
outstanding, and

(v)

any Subsidiary of Parent that is not a Loan Party may issue Stock to, or
acquire, redeem, or retire any of the Stock of, any other Subsidiary of Parent
that is not a Loan Party, of any class, whether now or hereafter outstanding.

6.10

Accounting Methods .  Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11

Investments .  Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $100,000 at any one time,
in the case of Parent and its Subsidiaries (other than those that are CFCs), (b)
amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
Parent's or its Subsidiaries' employees, and (c)(i) for the period from the
Closing Date to the date is 30 days after the Closing Date, an aggregate amount
of not more than $22,000,000 at any one time and (ii) thereafter, an aggregate
amount of not more than $10,000,000 at any one time (in each case, calculated at
current exchange rates), in the case of Subsidiaries of Parent that are CFCs)
Parent and its Subsidiaries shall not have Permitted Investments consisting of
cash, Cash Equivalents, or amounts credited to Deposit Accounts or Securities
Accounts unless Parent or its Subsidiary, as applicable, and the applicable
securities intermediary or bank have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent's Liens in such Permitted Investments. Subject to the foregoing proviso,
Parent shall not and shall not permit its Subsidiaries to establish or maintain
any Deposit Account or Securities Account unless Agent shall have received a
Control Agreement in respect of such Deposit Account or Securities Account.

6.12

Transactions with Affiliates .  Directly or indirectly enter into or permit to
exist any transaction with any Affiliate of Parent or any of its Subsidiaries
except for:

(a)

transactions (other than the payment of management, consulting, monitoring, or
advisory fees) between Parent or its Subsidiaries, on the one hand, and any
Affiliate of Parent or its Subsidiaries, on the other hand, so long as such
transactions (i) are upon fair and reasonable terms, (ii) are fully disclosed to
Agent prior to the consummation thereof, if they involve one or more payments by
Parent or its Subsidiaries in excess of $500,000 for any single transaction or
series of related transactions, and (iii) are no less favorable, taken as a
whole, to Parent or its Subsidiaries, as applicable, than would be obtained in
an arm's length transaction with a non-Affiliate,

(b)

so long as it has been approved by Parent's Board of Directors in accordance
with applicable law, any indemnity provided for the benefit of directors of
Parent,

(c)

so long as it has been approved by Parent's Board of Directors, the payment of
reasonable fees, compensation, or employee benefit arrangements to employees,
officers, and outside directors of Parent in the ordinary course of business and
consistent with industry practice, and





- 41 -







--------------------------------------------------------------------------------







(d)

transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance.

6.13

Use of Proceeds .  Use the proceeds of the Advances and the Term Loan other than
in accordance with Section 4.32.

6.14

Classification of Obligations .  Classify any "Indebtedness" (as defined in the
Indentures) of Parent or any of its Subsidiaries (other than Indebtedness
constituting Obligations) as "Indebtedness" (as defined in the Indentures) under
Section 4.09(b)(13) of the Senior Subordinated Notes Indenture or Section
4.09(b)(1) of the Senior Floating Rate Notes Indenture; provided that Parent may
so classify Indebtedness in an amount, at any date, not to exceed the sum of (i)
the aggregate principal amount of the Term Loan repaid or prepaid prior to such
date and (ii) the aggregate principal amount of permanent reductions in the
Revolver Commitments and the Maximum Revolver Amount made prior to such date so
long as no later than 5 Business Days prior to such classification of
Indebtedness, Agent shall have received a certificate of the Chief Financial
Officer of Parent, certifying that the representations in Section 4.24(d) are
true and correct before and after giving effect to such classification.

6.15

Consignments .  Consign any of its or their Inventory or sell any of its or
their Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale (other than customer returns in accordance with its
standard return policy (as in effect on the Closing Date) in the ordinary course
of business).

6.16

Inventory and Equipment with Bailees .  Store the Inventory or Equipment of any
Loan Party or any of its Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party, unless the applicable Loan Party or
Subsidiary uses commercially reasonable efforts to deliver to Agent a Collateral
Access Agreement prior to storing such Inventory or Equipment at such location
or as promptly as practicable thereafter.

7.

FINANCIAL COVENANTS.

Parent and each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, Parent and each Borrower
will comply with each of the following financial covenants:

(a)

Minimum EBITDA.  Achieve EBITDA, measured for each period of twelve (12)
consecutive fiscal months of Parent and its Subsidiaries for which the last
month ends on a date set forth below, of at least the amount set forth opposite
such date:




Applicable Amount

Applicable Date

Prior to the first date on which Excess Availability is less than or equal to
$15,000,000

From and after the first date on which Excess Availability is less than or equal
to $15,000,000

$41,250,000

March 31, 2009

March 31, 2009

$41,250,000

Not Applicable

April 30, 2009

$41,250,000

Not Applicable

May 31, 2009

$41,850,000

June 30, 2009

June 30, 2009

$41,850,000

Not Applicable

July 31, 2009





- 42 -







--------------------------------------------------------------------------------










$41,850,000

Not Applicable

August 31, 2009

$41,900,000

September 30, 2009

September 30, 2009

$41,900,000

Not Applicable

October 31, 2009

$41,900,000

Not Applicable

November 30, 2009

$46,625,000

December 31, 2009

December 31, 2009

$50,000,000

The last day of each quarter thereafter

The last day of each month thereafter

 

(b)

Fixed Charge Coverage Ratio.  Have a Fixed Charge Coverage Ratio, measured for
each period of twelve (12) consecutive fiscal months of Parent and its
Subsidiaries for which the last month ends on a date set forth below, of at
least the ratio set forth opposite such date:




Applicable Ratio

Applicable Date

Prior to the first date on which Excess Availability is less than or equal to
$15,000,000

From and after the first date on which Excess Availability is less than or equal
to $15,000,000

0.8:1.0

March 31, 2009

March 31, 2009

0.8:1.0

Not Applicable

April 30, 2009

0.8:1.0

Not Applicable

May 31, 2009

0.9:1.0

June 30, 2009

June 30, 2009

0.9:1.0

Not Applicable

July 31, 2009

0.9:1.0

Not Applicable

August 31, 2009

0.6:1.0

September 30, 2009

September 30, 2009

0.6:1.0

Not Applicable

October 31, 2009

0.6:1.0

Not Applicable

November 30, 2009

0.8:1.0

December 31, 2009

December 31, 2009

1.1:1.0

The last day of each quarter thereafter

The last day of each month thereafter

 








- 43 -







--------------------------------------------------------------------------------







8.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

8.1

If any Loan Party fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

8.2

If any Loan Party or any of its Subsidiaries:

(a)

fails to perform or observe any covenant or other agreement contained in any of
(i) Sections 3.3, 5.1, 5.2, 5.3(a), 5.6, 5.7, 5.10, 5.11, 5.13, or 5.14 of this
Agreement, (ii) Sections 6.1 through 6.16 of this Agreement, (iii) Section 7 of
this Agreement, or (iv) Section 6 of the Security Agreement;

(b)

fails to perform or observe any covenant or other agreement contained in any of
Sections 5.3(b), 5.4, 5.5, 5.8, 5.12, 5.15 and 5.17 of this Agreement and such
failure continues for a period of 10 Business Days after the earlier of (i) the
date on which such failure shall first become known to any officer of any Loan
Party or any of its Subsidiaries or (ii) the date on which written notice
thereof is given to Administrative Borrower by Agent; or

(c)

fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any Loan
Party or any of its Subsidiaries or (ii) the date on which written notice
thereof is given to Administrative Borrower by Agent;

8.3

If one or more judgments, orders, or awards for the payment of money involving
an aggregate amount of $1,000,000, or more (excluding the amount of any such
judgments, orders or awards to the extent covered by insurance pursuant to which
the insurer has acknowledged liability therefor) is entered or filed against a
Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and remain unsatisfied and either (a) enforcement proceedings
shall have been commenced by and be continuing by any creditor upon any such
judgment, order or award, or (b) there shall be a period of 30 consecutive days
after entry thereof during which a stay or enforcement of any such judgment,
order or award, by reason of a pending appeal or otherwise, shall not be in
effect.  

8.4

If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

8.5

If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur:  (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 days of the date of the filing thereof, (d) an interim
trustee is appointed to take possession of all or any substantial portion of the
properties or assets of, or to operate all or any substantial portion of the
business of, such Loan Party or its Subsidiary, or (e) an order for relief shall
have been issued or entered therein;

8.6

If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of its business affairs;





- 44 -







--------------------------------------------------------------------------------







8.7

If there is a default in one or more agreements (including, without limitation,
the Indenture Documents) to which a Loan Party or any of its Subsidiaries is a
party with one or more third Persons relative to a Loan Party's or any of its
Subsidiaries' Indebtedness involving an aggregate amount of $1,000,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person, irrespective of whether
exercised, to accelerate the maturity of such Loan Party's or its Subsidiary's
obligations thereunder;

8.8

If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered in writing to Agent or any Lender in connection
with this Agreement or any other Loan Document proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

8.9

If the obligation of any Guarantor under the Guaranty is limited or terminated
by operation of law or by such Guarantor;

8.10

If the Security Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on the Collateral covered thereby, except (a) as a result of a disposition
of the applicable Collateral in a transaction permitted under this Agreement or
(b) as a result of any failure by Agent to continue any financing statement in
accordance with the applicable provisions of the Code or to continue the
effectiveness of any Mortgage in accordance with Applicable Law;

8.11

Any provision of any Loan Document shall at any time for any reason be declared
to be null and void, or the validity or enforceability thereof shall be
contested by a Loan Party or its Subsidiaries, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document.

8.12

If there is any actual termination, cancellation, limitation of, or modification
to or change in, the business relationship between any Loan Party, on the one
hand, and any customer or supplier or any group thereof, on the other hand,
where such termination, cancellation, limitation of, or modification to or
change in, such business relationship could reasonably be expected to result in
a Material Adverse Change; or

8.13

If (a) there shall occur and be continuing any default (or any comparable term)
by any Loan Party or any of its Subsidiaries under any document evidencing or
governing any Indebtedness that has been contractually subordinated in right of
payment to the Obligations, (b) any of the Obligations for any reason shall
cease to be "Senior Indebtedness" or "Designated Senior Indebtedness" (or any
comparable terms) under, and as defined in, any document evidencing or governing
any Indebtedness that has been contractually subordinated in right of payment to
the Obligations, (c) any Indebtedness other than the Obligations shall
constitute "Designated Senior Indebtedness" (or any comparable term) under, and
as defined in, any document evidencing or governing any Indebtedness that has
been contractually subordinated in right of payment to the Obligations, (d) any
holder of any Indebtedness that has been contractually subordinated in right of
payment to the Obligations shall fail to perform or comply with any of the
subordination provisions of the documents evidencing or governing such
Indebtedness (if any) or with the provisions of any applicable subordination
agreement in a manner adverse to the interests of the Lender Group, or (e) the
subordination provisions (if any) of any document evidencing or governing any
Indebtedness that has been contractually subordinated in right of payment to the
Obligations shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of such
Indebtedness.





- 45 -







--------------------------------------------------------------------------------







9.

RIGHTS AND REMEDIES.

9.1

Rights and Remedies .  Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in each case by written notice to Administrative Borrower and in addition
to any other rights or remedies provided for hereunder or under any other Loan
Document or by applicable law, do any one or more of the following on behalf of
the Lender Group:

(a)

declare the Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable; and

(b)

declare the Revolver Commitments terminated, whereupon the Revolver Commitments
shall immediately be terminated together with any obligation of any Lender
hereunder to make Advances and the obligation of the Issuing Lender to issue
Letters of Credit.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Loan Party or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Parent and Borrowers.

9.2

Limited Forbearance .  

(a)

The Lender Group agrees to forbear from exercising rights and remedies under
Section 9.1 solely by reason of, or as a result of the occurrence of, any Event
of Default arising under Section 8.7 as a result of the occurrence and
continuance of any default under either Indenture as a result of the failure of
Parent to make the scheduled interest payment due on April 1, 2009 in respect of
the Senior Subordinated Notes, which forbearance period shall commence on the
date of the occurrence of such Event of Default and end (automatically and
without notice to or any action by any Person) on the earliest to occur of (i)
the 90th day following the occurrence of such Event of Default, (ii) the
occurrence of any other Default or Event of Default, (iii) the acceleration (or
receipt by Parent or any of its Subsidiaries of notice of the acceleration) of
all or any portion of the Indebtedness outstanding in respect of the Senior
Subordinated Notes, (iv) the payment of any forbearance, waiver, consent or
other similar fee to any Person in connection with such default under the Senior
Subordinated Notes Indenture and (v) any event or condition which could
reasonably be expected to result in a Material Adverse Change.

(b)

Notwithstanding anything to the contrary contained in this Section 9.2, (i)
neither Agent nor any Lender shall be obligated to make any Advances (or extend
any other credit) under this Agreement during the forbearance period set forth
in Section 9.2(a), (ii) Agent may elect to give Activation Instructions (as
defined in the Security Agreement) to one or more Controlled Account Banks in
connection with its implementation of a daily sweep of all amounts in each
Controlled Account to the Agent's Account in accordance with the terms of the
Security Agreement and (iii) Agent or the Required Lenders may elect to increase
the applicable interest rate and Letter of Credit fee in accordance with the
terms of Section 2.6(c).

(c)

Parent and Borrowers expressly acknowledge and agree that (i) the forbearance
granted by the Lender Group pursuant to Section 9.2 shall not constitute, and
shall not be deemed to constitute, a waiver of any such Event of Default or of
any other Default or Event of Default under the Loan Documents or a waiver of
any of the rights and remedies provided thereunder, under law, at equity or
otherwise, (ii) upon the occurrence of any of the events described in clauses
(i) through (vi) of Section 9.2(a), the Lender Group's agreement under this
Section 9.2 to forbear shall terminate automatically without further act or
action by Agent or any other member of the Lender Group, and (iii) the effect of
such termination will be to permit the Lender Group to exercise any and all
rights and remedies available to them under this Agreement or any other Loan
Document, at law, in equity, or otherwise without any further lapse of time,
expiration of applicable grace periods, or requirements of notice, all of which
are hereby expressly waived by Parent and Borrowers.





- 46 -







--------------------------------------------------------------------------------







9.3

Remedies Cumulative .  The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code and PPSA, by law, or in equity.
 No exercise by the Lender Group of one right or remedy shall be deemed an
election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver.  No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

10.

WAIVERS; INDEMNIFICATION.

10.1

Demand; Protest; etc .  Parent and each Borrower waives presentment, demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any Loan Party may in any way be liable and
all other requirements of any kind.

10.2

The Lender Group's Liability for Collateral .  Parent and each Borrower hereby
agrees that:  (a) so long as Agent complies with its obligations, if any, under
the Code or other Applicable Law, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.

10.3

Indemnification .  Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an "Indemnified Person") harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys (other than allocated costs of
internal counsel), experts, or consultants and all other costs and expenses
actually incurred in connection therewith or in connection with the enforcement
of this indemnification (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution and delivery (provided that Borrowers shall not be liable for
costs and expenses (including attorneys fees) of any Lender (other than WFF)
incurred in advising, structuring, drafting, reviewing, administering or
syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Parent's and its Subsidiaries' compliance with the
terms of the Loan Documents (other than disputes solely between the Lenders),
(b) with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by Parent or any of its Subsidiaries or any Environmental
Actions, Environmental Liabilities and Costs or Remedial Actions related in any
way to any such assets or properties of Parent or any of its Subsidiaries (each
and all of the foregoing, the "Indemnified Liabilities").  The foregoing to the
contrary notwithstanding, Borrowers shall have no obligation to any Indemnified
Person under this Section 10.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents.  This provision shall
survive the termination of this Agreement and the repayment of the Obligations.
 If any Indemnified Person makes any payment to any other Indemnified Person
with respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.





- 47 -







--------------------------------------------------------------------------------







11.

NOTICES .

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Administrative Borrower or Agent, as the case may be, they shall be
sent to the respective address set forth below:




If to Administrative Borrower:

ANGIOTECH PHARMACEUTICALS, INC.

 

1618 Station Street

 

Vancouver, B.C.  V6A 1B6

 

Attn: Chief Financial Officer

 

Fax No.: (604) 221-6915

 

 

with copies to:

SULLIVAN & CROMWELL LLP

 

1888 Century Park East, Suite  2100

 

Los Angeles, California 90067

 

Attn:  Alison S. Ressler

 

Fax No.:  (310) 712-8800

 

 




If to Agent:




WELLS FARGO FOOTHILL, LLC

 

1100 Abernathy Road, Suite 1600

 

Atlanta, Georgia 30328

 

Attn: Business Finance Manager

 

Fax No.:  (770) 804-0785

 

 

with copies to:

SCHULTE ROTH & ZABEL LLP

 

919 Third Avenue

 

New York, New York  10022

 

Attention:  Michael M. Mezzacappa

 

Fax No.:  (212) 593-5955

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening on business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return email or other
written acknowledgment).





- 48 -







--------------------------------------------------------------------------------







12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER .

(a)

THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

(b)

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  PARENT AND
EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c)

PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  PARENT AND EACH BORROWER AND EACH MEMBER
OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1

Assignments and Participations .

(a)

With the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender, any Lender may assign and delegate to one
or more assignees (each an "Assignee"; provided that no Loan Party, or Affiliate
of a Loan Party shall be permitted to become an Assignee) all or any portion of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount (unless
waived by Agent) of $5,000,000 (except such minimum amount shall not apply to
(x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with Section
13.1(b), and (iii) unless waived by Agent, the assigning Lender or Assignee has
paid to Agent for Agent's separate account a processing fee in the amount of
$3,500.  





- 49 -







--------------------------------------------------------------------------------







(b)

From and after the date that Agent notifies the assigning Lender (with a copy to
Administrative Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender's rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation among
Borrowers, the assigning Lender, and the Assignee; provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender's obligations under Section 15 and Section 17.9(a) of this Agreement.

(c)

By executing and delivering an Assignment and Acceptance, the assigning Lender
thereunder and the Assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:  (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d)

Immediately upon Agent's receipt of the required processing fee, if applicable,
and delivery of notice to the assigning Lender pursuant to Section 13.1(b), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom.  The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

(e)

Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a "Participant") participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the "Originating Lender") hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of Parent or its Subsidiaries, the Collateral, or
otherwise in respect of the Obligations.  No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.





- 50 -







--------------------------------------------------------------------------------







(f)

In connection with any such assignment or participation or proposed assignment
or participation or any grant of a security interest in, or pledge of, its
rights under and interest in this Agreement, a Lender may, subject to the
provisions of Section 17.9,  disclose all documents and information which it now
or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

(g)

Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h)

Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or cause
to be maintained, the Register on which it enters the name and address of each
Lender as the registered owner of the Term Loan (and the principal amount
thereof and stated interest thereon) held by such Lender (each, a "Registered
Loan").  Other than in connection with an assignment by a Lender of all or any
portion of its portion of the Term Loan to an Affiliate of such Lender or a
Related Fund of such Lender (i) a Registered Loan (and the registered note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s).  Prior to the registration of assignment or sale
of any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.  In the case of any assignment by a
Lender of all or any portion of the Term Loan to an Affiliate of such Lender or
a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.





- 51 -







--------------------------------------------------------------------------------







(i)

In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain a
register on which it enters the name of all participants in the Registered Loans
held by it (the "Participant Register").  A Registered Loan (and the Registered
Note, if any, evidencing the same) may be participated in whole or in part only
by registration of such participation on the Participant Register (and each
registered note shall expressly so provide).  Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(j)

Agent shall make a copy of the Register (and each Lender shall make a copy of
its Participant Register in the extent it has one) available for review by
Administrative Borrower from time to time as Administrative Borrower may
reasonably request.

13.2

Successors .  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that neither Parent nor any Borrower may assign this Agreement or any rights or
duties hereunder without the Lenders' prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release Parent or any Borrower from its Obligations.  A Lender may
assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to Section 13.1 hereof and, except as
expressly required pursuant to Section 13.1 hereof, no consent or approval by
Parent or any Borrower is required in connection with any such assignment.

14.

AMENDMENTS; WAIVERS.

14.1

Amendments and Waivers .  

(a)

No amendment, waiver or other modification of any provision of this Agreement or
any other Loan Document (other than Bank Product Agreements or the Fee Letter),
and no consent with respect to any departure by Parent or any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders), Parent and Administrative Borrower (on behalf of all Borrowers) and
then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and Parent and Administrative Borrower
(on behalf of all Borrowers), do any of the following:

(i)

increase the amount of or extend the expiration date of any Commitment of any
Lender,

(ii)

postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees, or other amounts due hereunder or
under any other Loan Document,

(iii)

reduce the principal of, or the rate of interest on, any loan or other extension
of credit hereunder, or reduce any fees or other amounts payable hereunder or
under any other Loan Document (except (y) in connection with the waiver of
applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv)

amend or modify this Section or any provision of this Agreement providing for
consent or other action by all Lenders,





- 52 -







--------------------------------------------------------------------------------







(v)

other than as permitted by Section 15.11, release Agent's Lien in and to any of
the Collateral,

(vi)

change the definition of "Required Lenders" or "Pro Rata Share",

(vii)

contractually subordinate any of Agent's Liens,

(viii)

other than in connection with a merger, liquidation, dissolution or sale of such
Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(ix)

amend any of the provisions of Section 2.4(b)(i) or (ii) or Section 2.4(e) or
(f),

(x)

amend Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party to
be permitted to become an Assignee, or

(xi)

change the definition of Borrowing Base or any of the defined terms (including
the definitions of Availability Block, Eligible Accounts, Eligible Domestic
Accounts, Eligible Equipment, Eligible Foreign Accounts, and Eligible Inventory)
that are used in such definition to the extent that any such change results in
more credit being made available to Borrowers based upon the Borrowing Base, but
not otherwise, or the definitions of Maximum Revolver Amount or Term Loan
Amount, or change Section 2.1(c) or (d).

(b)

No amendment, waiver, modification, or consent shall amend, modify, or waive (i)
the definition of, or any of the terms or provisions of, the Fee Letter, without
the written consent of Agent and Administrative Borrower (and shall not require
the written consent of any of the Lenders), and (ii) any provision of Section 15
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the other Loan Documents, without the written consent of Agent,
Administrative Borrower, and the Required Lenders.

(c)

No amendment, waiver, modification, or consent shall amend, modify, or waive any
provision of this Agreement or the other Loan Documents pertaining to Issuing
Lender, or any other rights or duties of Issuing Lender under this Agreement or
the other Loan Documents, without the written consent of Issuing Lender, Agent,
Administrative Borrower, and the Required Lenders.

(d)

No amendment, waiver, modification, or consent shall amend, modify, or waive any
provision of this Agreement or the other Loan Documents pertaining to Swing
Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender, Agent,
Administrative Borrower, and the Required Lenders.

(e)

Anything in this Section 14.1 to the contrary notwithstanding, any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Loan Document that relates only to
the relationship of the Lender Group among themselves, and that does not affect
the rights or obligations of Parent or any Borrower, shall not require consent
by or the agreement of Parent or any Borrower.

14.2

Replacement of Holdout Lender .

(a)

If any action to be taken by the Lender Group or Agent hereunder requires the
unanimous consent, authorization, or agreement of all Lenders and if such action
has received the consent, authorization, or agreement of the Required Lenders
but not all of the Lenders, then Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender (a "Holdout Lender") that
failed to give its consent, authorization, or agreement with one or more
Replacement Lenders, and the Holdout Lender shall have no right to refuse to be
replaced hereunder.  Such notice to replace the Holdout Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.





- 53 -







--------------------------------------------------------------------------------







(b)

Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
 If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance.  The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.1.  Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender's Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

14.3

No Waivers; Cumulative Remedies .  No failure by Agent or any Lender to exercise
any right, remedy, or option under this Agreement or any other Loan Document, or
delay by Agent or any Lender in exercising the same, will operate as a waiver
thereof.  No waiver by Agent or any Lender will be effective unless it is in
writing, and then only to the extent specifically stated.  No waiver by Agent or
any Lender on any occasion shall affect or diminish Agent's and each Lender's
rights thereafter to require strict performance by Parent and each Borrower of
any provision of this Agreement.  Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.

AGENT; THE LENDER GROUP.

15.1

Appointment and Authorization of Agent .  Each Lender hereby designates and
appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto.  Agent agrees to
act as such on the express conditions contained in this Section 15.  The
provisions of this Section 15 are solely for the benefit of Agent and the
Lenders, and Parent and its Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein.  Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein and in the other Loan Documents, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent; it being expressly understood and agreed that the
use of the word "Agent" is for convenience only, that WFF is merely the
representative of the Lenders, and only has the contractual duties set forth
herein and in the other Loan Documents.  Except as expressly otherwise provided
in this Agreement, Agent shall have and may use its sole discretion with respect
to exercising or refraining from exercising any discretionary rights or taking
or refraining from taking any actions that Agent expressly is entitled to take
or assert under or pursuant to this Agreement and the other Loan Documents.
 Without limiting the generality of the foregoing, or of any other provision of
the Loan Documents that provides rights or powers to Agent, Lenders agree that
Agent shall have the right to exercise the following powers as long as this
Agreement remains in effect:  (a) maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, the Collections of Parent and its Subsidiaries, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Parent and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.





- 54 -







--------------------------------------------------------------------------------







15.2

Delegation of Duties .  Agent may execute any of its duties under this Agreement
or any other Loan Document by or through agents, employees or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  Agent shall not be responsible for the negligence or misconduct of
any agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.  

15.3

Liability of Agent .  None of the Agent-Related Persons shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by Parent or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Parent or its Subsidiaries or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Parent or its
Subsidiaries.

15.4

Reliance by Agent .  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party or counsel to
any Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

15.5

Notice of Default or Event of Default .  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a "notice of default."  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.





- 55 -







--------------------------------------------------------------------------------







15.6

Credit Decision .  Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Parent and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender.  Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of any
Borrower or any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrowers.
 Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.

15.7

Costs and Expenses; Indemnification .  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not any Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Parent and its Subsidiaries received by Agent to reimburse Agent
for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders.  In the event Agent is not reimbursed for such costs and
expenses by Parent or its Subsidiaries, each Lender hereby agrees that it is and
shall be obligated to pay to Agent such Lender's Pro Rata Share thereof.
 Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so), according to their Pro Rata Shares, from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person's gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make an Advance or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's Pro Rata Share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers.
 The undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.





- 56 -







--------------------------------------------------------------------------------







15.8

Agent in Individual Capacity .  WFF and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though WFF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group.  The other members of the Lender Group
acknowledge that, pursuant to such activities, WFF or its Affiliates may receive
information regarding Parent or its Affiliates or any other Person party to any
Loan Documents that is subject to confidentiality obligations in favor of Parent
or such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them.  The terms "Lender" and
"Lenders" include WFF in its individual capacity.

15.9

Successor Agent .  Agent may resign as Agent upon 30 days prior written notice
to the Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such notice is waived by Administrative
Borrower).  If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Administrative Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders.
 If, at the time that Agent's resignation is effective, it is acting as the
Issuing Lender or the Swing Lender, such resignation shall also operate to
effectuate its resignation as the Issuing Lender or the Swing Lender, as
applicable, and it shall automatically be relieved of any further obligation to
issue Letters of Credit or make Swing Loans.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Administrative Borrower, a successor
Agent.  If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders, with (so
long as no Event of Default has occurred and is continuing) the consent of
Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders.  In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
"Agent" shall mean such successor Agent and the retiring Agent's appointment,
powers, and duties as Agent shall be terminated.  After any retiring Agent's
resignation hereunder as Agent, the provisions of this Section 15 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent's notice of
resignation, the retiring Agent's resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

15.10

Lender in Individual Capacity .  Any Lender and its respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Parent and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group.  The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Parent or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Parent or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.





- 57 -







--------------------------------------------------------------------------------







15.11

Collateral Matters .

(a)

The Lenders hereby irrevocably authorize Agent, at its option and in its sole
discretion, to release any Lien on any Collateral (i) upon the termination of
the Commitments and payment and satisfaction in full by Borrowers of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which Parent or its Subsidiaries owned no interest at the time Agent's Lien
was granted nor at any time thereafter, or (iv) constituting property leased to
Parent or its Subsidiaries under a lease that has expired or is terminated in a
transaction permitted under this Agreement.  Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
 Upon request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent's authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.11; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent's opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrowers in respect of) all interests retained by Borrowers, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  

(b)

Agent shall have no obligation whatsoever to any of the Lenders to assure that
the Collateral exists or is owned by Parent or its Subsidiaries or is cared for,
protected, or insured or has been encumbered, or that Agent's Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

15.12

Restrictions on Actions by Lenders; Sharing of Payments .

(a)

Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(b)

If, at any time or times any Lender shall receive (i) by payment, foreclosure,
setoff, or otherwise, any proceeds of Collateral or any payments with respect to
the Obligations, except for any such proceeds or payments received by such
Lender from Agent pursuant to the terms of this Agreement, or (ii) payments from
Agent in excess of such Lender's Pro Rata Share of all such distributions by
Agent, such Lender promptly shall (A) turn the same over to Agent, in kind, and
with such endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.





- 58 -







--------------------------------------------------------------------------------







15.13

Agency for Perfection .  Agent hereby appoints each other Lender as its agent
(and each Lender hereby accepts such appointment) for the purpose of perfecting
Agent's Liens in assets which, in accordance with Article 8 or Article 9, as
applicable, of the Code can be perfected by possession or control.  Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent's request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent's
instructions.

15.14

Payments by Agent to the Lenders .  All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent.  Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15

Concerning the Collateral and Related Loan Documents .  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents.  Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.16

Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information .  By becoming a party to this Agreement, each Lender:

(a)

is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field audit or examination report respecting
Parent or its Subsidiaries (each a "Report" and collectively, "Reports")
prepared by or at the request of Agent, and Agent shall so furnish each Lender
with such Reports,

(b)

expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)

expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that Agent or other party performing any audit or examination
will inspect only specific information regarding Parent and its Subsidiaries and
will rely significantly upon Parent's and its Subsidiaries' books and records,
as well as on representations of Parent's and its Subsidiaries' personnel,

(d)

agrees to keep all Reports and other material, non-public information regarding
Parent and its Subsidiaries and their operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with Section
17.9, and

(e)

without limiting the generality of any other indemnification provision contained
in this Agreement, agrees:  (i) to hold Agent and any other Lender preparing a
Report harmless from any action the indemnifying Lender may take or fail to take
or any conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender's
participation in, or the indemnifying Lender's purchase of, a loan or loans of
Borrowers, and (ii) to pay and protect, and indemnify, defend and hold Agent,
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.





- 59 -







--------------------------------------------------------------------------------







In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Administrative Borrower a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.

15.17

Several Obligations; No Liability .  Notwithstanding that certain of the Loan
Documents now or hereafter may have been or will be executed only by or in favor
of Agent in its capacity as such, and not by or in favor of the Lenders, any and
all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
 Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender.  Each Lender shall be
solely responsible for notifying its Participants of any matters relating to the
Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

16.

WITHHOLDING TAXES.

(a)

All payments made by any Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense.  In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, each Borrower shall comply with
the next sentence of this Section 16(a).  If any Taxes are so levied or imposed,
each Borrower agrees to pay the full amount of such Taxes and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent's or such Lender's own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction).  Each Borrower will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by Borrowers.

(b)

Each Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.  

(c)

If a Lender or Participant is entitled to claim an exemption or reduction from
United States withholding tax, such Lender or Participant agrees with and in
favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i)

if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to its portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);





- 60 -







--------------------------------------------------------------------------------







(ii)

if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii)

if such Lender or Participant is entitled  to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv)

if such Lender or Participant is entitled to claim that interest paid under this
Agreement is exempt from United States withholding tax because such Lender or
Participant serves as an intermediary, a properly completed and executed copy of
IRS Form W-8IMY (with proper attachments); or

(v)

a properly completed and executed copy of any other form or forms, including IRS
Form W-9, as may be required under the IRC or other laws of the United States as
a condition to exemption from, or reduction of, United States withholding or
backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(d)

If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns).  Each Lender and each Participant shall provide
new forms (or successor forms) upon the expiration or obsolescence of any
previously delivered forms and to promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(e)

If a Lender or Participant claims exemption from, or reduction of, withholding
tax and such Lender or Participant sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrowers to such Lender
or Participant, such Lender or Participant agrees to notify Agent (or, in the
case of a sale of a participation interest, to the Lender granting the
participation only) of  the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrowers to such Lender or Participant.  To
the extent of such percentage amount, Agent will treat such Lender's or such
Participant's documentation provided pursuant to Section 16(c) or 16(d) as no
longer valid.  With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16(c) or 16(d), if
applicable.  Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

(f)

If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction.  If the forms or other documentation required by
subsection (c) or (d) of this Section 16 are not delivered to Agent (or, in the
case of a Participant, to the Lender granting the participation), then Agent
(or, in the case of a Participant, to the Lender granting the participation) may
withhold from any interest payment to such Lender or such Participant not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.





- 61 -







--------------------------------------------------------------------------------







(g)

If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

(h)

If Agent or a Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid additional amounts pursuant to this Section
16, so long as no Default or Event of Default has occurred and is continuing, it
shall pay over such refund to such Borrower (but only to the extent of payments
made, or additional amounts paid, by such Borrower under this Section 16 with
respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that such Borrower, upon the request of Agent or such Lender, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything in this Credit Agreement to
the contrary, this Section 16 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to any Borrower or any other Person.

(i)

Each Borrower shall indemnify and hold harmless each Lender (including for
purposes of this section any Participant) and Agent (and, in the case of any
Lender or Agent that is a partnership or other "flow-through" entity for tax
purposes, each beneficial owner thereof (each, a "Beneficial Owner")) for the
full amount of Taxes that arise from any payment made hereunder or under any of
the Loan Documents and Other Taxes imposed on or paid by such Person and any
liability (including penalties, interest and expenses) arising from or with
respect to such taxes, whether or not they were correctly or legally asserted.
 In addition, each Borrower shall indemnify Lenders and Agent (and their
Beneficial Owners) for any taxes based on or measured by the overall net income
of Lenders or Agent (or their Beneficial Owners) ("Net Income Taxes") imposed by
any jurisdiction on or with respect to any increased amount payable by any
Borrower under this Section 16.  Payment under this indemnification shall be
made within 30 days from the date Agent or the relevant Lender makes written
demand for it.  A certificate containing reasonable detail as to the amount of
such Taxes, Other Taxes or Net Income Taxes submitted to Administrative Borrower
by Agent or the relevant Lender shall be conclusive evidence, absent manifest
error, of the amount due from Borrowers to Agent or such Lender (or their
Beneficial Owners).

(j)

The provisions of this Section 16 shall survive the termination of the Agreement
and the repayment of all Obligations.





- 62 -







--------------------------------------------------------------------------------







17.

GENERAL PROVISIONS.

17.1

Effectiveness .  This Agreement shall be binding and deemed effective when
executed by Parent, each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

17.2

Section Headings .  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3

Interpretation .  Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against the Lender Group or Parent or any Borrower, whether
under any rule of construction or otherwise.  On the contrary, this Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.

17.4

Severability of Provisions .  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5

Bank Product Providers .  Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting; it being understood and agreed that the rights and benefits of such Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's right to share in payments and collections out of the
Collateral as more fully set forth herein.  In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.

17.6

Debtor-Creditor Relationship .  The relationship between the Lenders and Agent,
on the one hand, and the Loan Parties, on the other hand, is solely that of
creditor and debtor.  No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7

Counterparts; Electronic Execution .  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement.
 Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

17.8

Revival and Reinstatement of Obligations .  If the incurrence or payment of the
Obligations by any Borrower or any Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be asserted, or declared, to
be void or voidable under any provincial, state or federal law relating to
creditors' rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a "Voidable Transfer"), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or Guarantors automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.





- 63 -







--------------------------------------------------------------------------------







17.9

Confidentiality .

(a)

Agent and Lenders each individually (and not jointly or jointly and severally)
agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans shall be treated by Agent and the Lenders in a confidential manner, and
shall not be disclosed by Agent and the Lenders to Persons who are not parties
to this Agreement, except:  (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group, (ii)
to Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in writing
by Administrative Borrower or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, (v) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders), (vi) in connection
with any assignment, participation  or pledge of any Lender's interest under
this Agreement, provided that any such assignee, participant, or pledgee shall
have agreed in writing to receive such information hereunder subject to the
terms of this Section, and (vii) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents.  The provisions of this Section
17.9(a) shall survive for 2 years after the payment in full of the Obligations.

(b)

Anything in this Agreement to the contrary notwithstanding, Agent may provide
information concerning the terms and conditions of this Agreement and the other
Loan Documents to loan syndication and pricing reporting services.

17.10

Lender Group Expenses .  Borrowers agree to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that their
obligations contained in this Section 17.10 shall survive payment or
satisfaction in full of all other Obligations.  

17.11

USA PATRIOT Act . Each Lender that is subject to the requirements of the Patriot
Act hereby notifies Parent and each Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies Parent and each of its Subsidiaries, which information includes the
name and address of Parent and each of its Subsidiaries and other information
that will allow such Lender to identify Parent and each of its Subsidiaries in
accordance with the Patriot Act.

17.12

Integration .  This Agreement, together with the other Loan Documents, reflects
the entire understanding of the parties with respect to the transactions
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.

17.13

Parallel Debt Obligation .

(a)

Each Loan Party hereby agrees and covenants with Agent by way of an
acknowledgment of debt that it shall pay (the "Parallel Obligations") to Agent
sums equal to, and in the currency of, the obligations owing by such Loan Party
under the Loan Documents (the "Principal Obligations") as and when the same fall
due for payment under the Loan Documents.

(b)

Agent shall have its own independent right to demand payment of the Parallel
Obligations by the Loan Parties (such demand to be made in accordance with, and
only in the circumstances permitted under, the Loan Documents and only if
permitted by this Agreement).  The rights of the Loan Parties (other than Agent)
or any person which a Loan Party represents to receive payment of the Principal
Obligations are several from the rights of Agent to receive payment of the
Parallel Obligations provided that the payment by a Loan Party of its Parallel
Obligations to Agent in accordance with this Section 17.13 (Parallel Debt
Obligation) shall be a good discharge of the corresponding Principal Obligations
and the payment by a Loan Party of its Principal Obligations in accordance with
the provisions of the Loan Documents shall be a good discharge of the
corresponding Parallel Obligations.  In the event of a good discharge of any
Principal Obligations, Agent shall not be entitled to demand payment of the
corresponding Parallel Obligations and such Parallel Obligations shall be
discharged to the same extent.  In the event of a good discharge of any Parallel
Obligations, the Loan Parties or any person which a Loan Party represents shall
not be entitled to demand payment of the corresponding Principal Obligations and
such Principal Obligations shall be discharged to the same extent.





- 64 -







--------------------------------------------------------------------------------







17.14

Angiotech Pharmaceuticals (US), Inc. as Agent for Borrowers .  Each Borrower
hereby irrevocably appoints Angiotech Pharmaceuticals (US), Inc. as the
borrowing agent and attorney-in-fact for all Borrowers (the "Administrative
Borrower") which appointment shall remain in full force and effect unless and
until Agent shall have received prior written notice signed by each Borrower
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower.  Each Borrower hereby irrevocably appoints
and authorizes the Administrative Borrower (i) to provide Agent with all notices
with respect to Advances and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Advances and Letters of Credit and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
 It is understood that the handling of the Loan Account and Collateral of
Borrowers in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that the Lender Group shall not incur liability to any Borrower or
any other Person as a result hereof.  Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group.  To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group's relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.14 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.  

17.15

Judgment Currency .  

(a)

This is an international financial transaction in which the specification of a
currency and payment is of the essence.  Dollars shall be the currency of
account in the case of all payments pursuant to or arising under this Agreement
or under any other Loan Document, and all such payments shall be made to Agent's
Account in immediately available funds.  To the fullest extent permitted by
applicable law, the Obligations of each Loan Party to Agent and the Lenders
under this Agreement and under the other Loan Documents shall not be discharged
by any amount paid in any other currency or in any other manner than to Agent's
Account to the extent that the amount so paid after conversion under this
Agreement and transfer to Agent's Account, as applicable, does not yield the
amount of Dollars with respect to Obligations due under this Agreement and under
the other Loan Documents.  If, for the purposes of obtaining or enforcing
judgment against any Loan Party in any court in any jurisdiction in connection
with this Agreement or any Loan Document, it becomes necessary to convert into
any other currency (such other currency being referred to as the "Judgment
Currency") an amount due under this Agreement or any Loan Document in Dollars
other than Judgment Currency, the conversion shall be made at the Exchange Rate
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that would give effect to such conversion being made on such date,
or (ii) the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 17.15 being hereinafter referred to
as the "Judgment Conversion Date").





- 65 -







--------------------------------------------------------------------------------







(b)

If, in the case of any proceeding in the court of any jurisdiction referred to
in subsection (a) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any and in any event not a lesser amount) as may be necessary to ensure that the
amount actually received in the Judgment Currency, when converted at the
Exchange Rate prevailing on the date of payment, will produce the amount of
Dollars which could have been purchased with the amount of the Judgment Currency
stipulated in the judgment or judicial order at the Exchange Rate prevailing on
the Judgment Conversion Date.

(c)

Any amount due from any Loan Party under this Section 17.15 shall not be
affected by judgment being obtained for any other amounts due under or in
respect of this Agreement or any Loan Document.

(d)

Where any amount is denominated in Dollars under this Agreement but requires for
its determination an amount which is denominated in a Foreign Currency, such
amounts shall be converted to the Dollar Equivalent thereof based on the
Exchange Rate for such Foreign Currency on the date of determination.

[Signature pages to follow.]





- 66 -







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

ANGIOTECH PHARMACEUTICALS, INC.,

as Parent


 

 

 

 

 

By:

/s/ K. Thomas Bailey

 

Title:

Chief Financial Officer

 

 

 

 

 

AFMEDICA, INC.,

as a Borrower


 

 

 

 

 

By:

/s/ Jonathan Chen

 

Title:

President

 

 

 

 

 

 

 

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.,

as a Borrower


 

 

 

 

 

By:

/s/ David D. Phinney

 

Title:

Secretary

 

 

 

 

 

ANGIOTECH AMERICA, INC.,

as a Borrower


 

 

 

 

 

By:

/s/ K. Thomas Bailey

 

Title:

Chief Financial Officer

 

 

 

 

 

ANGIOTECH BIOCOATINGS CORP.,

as a Borrower


 

 

 

 

 

By:

/s/ Jonathan Chen

 

Title:

President

 

 

 

 











--------------------------------------------------------------------------------










 

ANGIOTECH CAPITAL, LLC,

as a Borrower


 

 

 

 

 

By:

/s/ David D. Phinney

 

Title:

Manager

 

 

 

 

 

ANGIOTECH PHARMACEUTICALS (US), INC.,

as a Borrower


 

 

 

 

 

By:

/s/ K. Thomas Bailey

 

Title:

Chief Financial Officer

 

 

 

 

 

B.G. SULZLE, INC.,

as a Borrower


 

 

 

 

 

By:

/s/ David D. Phinney

 

Title:

Secretary

 

 

 

 

 

CRIMSON CARDINAL CAPITAL, LLC,

as a Borrower


 

 

 

 

 

By:

/s/ David D. Phinney

 

Title:

Manager

 

 

 

 

 

MANAN MEDICAL PRODUCTS, INC.,

as a Borrower


 

 

 

 

 

By:

/s/ David D. Phinney

 

Title:

Secretary

 

 

 

 

 

MEDICAL DEVICE TECHNOLOGIES, INC.,

as a Borrower


 

 

 

 

 

By:

/s/ David D. Phinney

 

Title:

Secretary











--------------------------------------------------------------------------------










 

NEUCOLL, INC.,

as a Borrower


 

 

 

 

 

By:

/s/ Jonathan Chen

 

Title:

President

 

 

 

 

 

QUILL MEDICAL, INC.,

as a Borrower


 

 

 

 

 

By:

/s/ Jonathan Chen

 

Title:

President

 

 

 

 

 

SURGICAL SPECIALTIES CORPORATION,

as a Borrower


 

 

 

 

 

By:

/s/ David D. Phinney

 

Title:

Secretary




 

WELLS FARGO FOOTHILL, LLC,

as Agent and as a Lender

 

 

 

 

 

By:

/s/ C. MacDonald

 

Title:

SVP

 

 

















--------------------------------------------------------------------------------










Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

"Account" means an account (as that term is defined in the Code).

"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.

"ACH Transactions" means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Parent or its Subsidiaries.

"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.

"Administrative Borrower" has the meaning specified therefor in Section 17.14 of
the Agreement.

"Advances" has the meaning specified therefor in Section 2.1(a) of the
Agreement.

"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definitions of Eligible Domestic
Accounts and Eligible Foreign Accounts and Section 6.12 of the Agreement:  (a)
any Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.

"Agent" has the meaning specified therefor in the preamble to the Agreement.

"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1.

"Agent's Liens" means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.

"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.

"Applicable Law" means, in the context that refers to one or more Persons, those
laws that apply to that Person or Persons or its or their business, undertaking,
property or securities.

"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations on the Maturity Date, or (b) an Event of Default and the
election by Agent or the Required Lenders to require that payments and proceeds
of Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement.











--------------------------------------------------------------------------------







"Appraised Value" means the net orderly liquidation value (net of liquidation
expenses) of any Equipment or the market value "as is" of any Real Property
Collateral, in each case, determined by the most recent appraisal thereof
performed by a qualified independent appraiser acceptable to Agent, in form and
substance satisfactory to Agent.

"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.

"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

"Authorized Person" means any one of the individuals identified on Schedule A-2.

"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to the then outstanding principal amount of all Obligations (other
than Bank Product Obligations).

"Availability Block" means $2,500,000; provided that, solely for the purposes of
the definition of the term "Borrowing Base", the Availability Block shall mean
$0 if on the date that is one year after the Closing Date, (a) no Event of
Default shall have occurred on or prior to such date and (b) Parent and its
Subsidiaries have TTM EBITDA for the 12 month period ending December 31, 2009 of
not less than $56,443,000.

"Average Excess Availability" means, as of any date of determination, the
average of the Excess Availability for the 30 day period prior to the date of
determination.

"Bank Product" means any financial accommodation extended to Parent or its
Subsidiaries by a Bank Product Provider (other than pursuant to the Agreement)
including:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.

"Bank Product Agreements" means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products.

"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and (b) all amounts that Parent or its Subsidiaries are obligated to reimburse
to Agent or any member of the Lender Group as a result of Agent or such member
of the Lender Group purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Parent or
its Subsidiaries.

"Bank Product Provider" means Wells Fargo or any of its Affiliates.

"Bank Product Reserve" means, as of any date of determination, the amount of
reserves that Agent has established (based upon the Bank Product Providers'
reasonable determination of the credit exposure of Parent and its Subsidiaries
in respect of Bank Products) in respect of Bank Products then provided or
outstanding.











--------------------------------------------------------------------------------







"Bankruptcy Code" means (a) title 11 of the United States Code, (b) the
Bankruptcy and Insolvency Act (Canada), (c) the Companies' Creditors Arrangement
Act (Canada), (d) the Winding-up and Restructuring Act (Canada), and/or (e) any
similar legislation in a relevant jurisdiction, in each case as applicable and
as in effect from time to time.  

"Base LIBOR Rate" means the greater of (a) 2.25 percent per annum, and (b) the
rate per annum, determined by Agent in accordance with its customary procedures,
and utilizing such electronic or other quotation sources as it considers
appropriate, to be the rate at which Dollar deposits (for delivery on the first
day of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.

"Base Rate" means the greatest of (a) 4.00 percent per annum, (b) the Federal
Funds Rate plus ½%, (c) the Base LIBOR Rate plus 1.00% and (d) the rate of
interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its "prime rate", with the understanding that the
"prime rate" is one of Wells Fargo's base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate.

"Base Rate Loan" means the portion of the Advances or the Term Loan that bears
interest at a rate determined by reference to the Base Rate.

"Base Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances or the Term Loan on such date that is a Base
Rate Loan), the applicable margin set forth in the following table that
correspond to the most recent Average Excess Availability calculation performed
by Agent (the "Average Excess Availability Calculation"); provided, however,
that (a) for the period from the Closing Date through the date Agent performs
the Average Excess Availability Calculation in respect of the testing period
ending June 30, 2009 and (b) at any time that a Default or Event of Default
shall have occurred and be continuing, the Base Rate Margin shall be at the
margin in the row styled "Level I":

Level

Average Excess Availability Calculation

Base Rate Margin

(in respect of outstanding Advances)

Base Rate Margin

(in respect of the Term Loan)

I

If the Average Excess Availability is less than $15,000,000

3.50%

3.75%

II

If the Average Excess Availability is greater than or equal to $15,000,000

3.25%

3.50%




Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent determination by Agent of the Average Excess
Availability Calculation, which will be calculated as of the end of each fiscal
quarter.  Except as set forth in the foregoing proviso, the Base Rate Margin
shall be re-determined quarterly on the first day of the month following the
date of delivery by the Loan Parties to Agent of the report described in clause
(h) of Schedule 5.2 of the Agreement; provided, however, that if the Loan
Parties fail to provide such report when such report is due, the Base Rate
Margin shall be set at the margin in the row styled "Level I" as of the first
day of the month following the date on which such report was required to be
delivered until the date on which such report is delivered (on which date (but
not retroactively), without constituting a waiver of any Default or Event of
Default occasioned by the failure to timely deliver such report, the Base Rate
Margin shall be set at the margin based upon the Average Excess Availability
Calculation determined by Agent based upon the information contained in such
report).  In the event that the information used by Agent to perform the Average
Excess Availability Calculation contained in any such report is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Base Rate Margin for any period (a "Base Rate Period") than the Base
Rate Margin actually applied for such Base Rate Period, then (i) the Loan
Parties shall immediately deliver to Agent a correct report for such Base Rate
Period, (ii) the Base Rate Margin shall be determined as if the correct Base
Rate Margin (as set forth in the table above) were applicable for such Base Rate
Period, and (iii) Borrowers shall immediately deliver to Agent full payment in
respect of the accrued additional interest as a result of such increased Base
Rate Margin for such Base Rate Period, which payment shall be promptly applied
by Agent to the affected Obligations.











--------------------------------------------------------------------------------







"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) subject to ERISA, for which Parent or any of its Subsidiaries or ERISA
Affiliates has been an "employer" (as defined in Section 3(5) of ERISA) within
the past six years.

"Board of Directors" means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

"Borrower" and "Borrowers" have the meaning specified therefor in the preamble
to the Agreement.

"Borrowing" means a borrowing hereunder consisting of Advances or Term Loans
made on the same day by the Lenders (or Agent on behalf thereof), or by Swing
Lender in the case of a Swing Loan, or by Agent in the case of a Protective
Advance.

"Borrowing Base" means, as of any date of determination, the result of:

(a)

the sum of (i) the lesser of (A) $2,500,000 and (B) 75% of the amount of
Eligible Foreign Accounts, and (ii) 85% of the amount of Eligible Domestic
Accounts, less, in the case of each of clauses (i)(B) and (ii) above, the
amount, if any, of the Dilution Reserve, plus

(b)

the lowest of (i) $10,000,000, (ii) 65% of the value of Eligible Inventory,
(iii) 85% times the most recently determined Net Liquidation Percentage times
the book value of Eligible Inventory, and (iv) 120% of the amount of credit
availability created by clause (a) above, minus

(c)

the sum of (i) the Availability Block, (ii) the Bank Product Reserve and (iii)
the aggregate amount of reserves, if any, established by Agent under Section
2.1(c) of the Agreement.

"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the states of New York or
Georgia, except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term "Business Day" also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

"Canada Security Documents" means the agreements, instruments and other
documents set forth on Schedule C-2.











--------------------------------------------------------------------------------







"Canadian Anti-Terrorism Laws" means the Criminal Code (Canada), the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), the United
Nations Suppression of Terrorism Regulations and the Anti-terrorism Act (Canada)
and all regulations and orders made thereunder.

"Canadian Employee" means any employee or former employee of a Canadian Loan
Party.

"Canadian Employee Benefits Legislation" means the Canada Pension Plan Act
(Canada), the Employment Pensions Plan Act (Alberta), the Pension Benefits
Standards Act (British Columbia) and any Canadian federal, provincial or local
counterparts or equivalents, in each case, as applicable and as amended from
time to time.

"Canadian Employee Plan" means any employee benefit, health, welfare,
supplemental unemployment benefit, bonus, pension, supplemental pension, profit
sharing, retiring allowance, severance, deferred compensation, stock
compensation, stock purchase, retirement, life, hospitalization insurance,
medical, dental, disability or other employee group or similar benefit or
employment plans or supplemental arrangements applicable to the Canadian
Employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan maintained by the Governments of Canada and Quebec, respectively.

"Canadian Loan Parties" means each Loan Party organized under the laws of Canada
or a province thereof.

"Canadian Pension Plan" means any pension plan required to be registered under
the Income Tax Act (Canada) or any Canadian federal or provincial law and
contributed to by a Canadian Loan Party for its Canadian Employees or former
Canadian Employees, including any pension plan within the meaning of the
Employment Pensions Plan Act (Alberta), the Pension Benefits Standards Act
(British Columbia), or the Supplemental Pensions Plan Act (Quebec) but does not
include the Canada Pension Plan maintained by the Government of Canada.

"Canadian Priority Payables Reserves" means reserves (determined from time to
time by Agent in its Permitted Discretion) for:  (a) the amount past due and
owing by any Canadian Loan Party, or the accrued amount for which such Canadian
Loan Party has an obligation to remit, to a Governmental Authority or other
Person pursuant to any applicable law, rule or regulation, in respect of (i)
goods and services taxes, sales taxes, employee income taxes, municipal taxes
and other taxes payable or to be remitted or withheld, (ii) workers'
compensation, (iii) vacation or holiday pay, or (iv) other like charges and
demands to the extent that any Governmental Authority or other Person may claim
a lien, security interest, hypothec, trust or other claim ranking or capable of
ranking in priority to or pari passu with one or more of the Liens granted in
the Loan Documents; and (b) the aggregate amount of any other liabilities of any
Canadian Loan Party (i) in respect of which a trust has been or may be imposed
on any Collateral to provide for payment, (ii) in respect of unpaid pension plan
contributions, or (iii) which are secured by a lien, security interest, pledge,
charge, right or claim on any Collateral; in each case, pursuant to any
applicable law, rule or regulation and which such lien, trust, security
interest, hypothec, pledge, charge, right or claim ranks or, in the judgment of
Agent, is capable of ranking in priority to or pari passu with one or more of
the Liens granted in the Loan Documents (such as liens, trusts, security
interests, hypothecs, pledges, charges, rights or claims in favor of employees,
landlords, warehousemen, customs brokers, carriers, mechanics, materialmen,
laborers, or suppliers, or liens, trusts, security interests, hypothecs,
pledges, charges, rights or claims for ad valorem, excise, sales, or other taxes
where given priority under applicable law).

"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.











--------------------------------------------------------------------------------







"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or, in the case of a Canadian
Loan Party only, Canada, or issued by any agency thereof and backed by the full
faith and credit of the United States or, in the case of a Canadian Loan Party
only, Canada, in each case maturing within 1 year from the date of acquisition
thereof, (b) marketable direct obligations issued or fully guaranteed by any
state of the United States, or in the case of a Canadian Loan Party only, any
province or territory of Canada, or any political subdivision of any such state,
province or territory or any public instrumentality thereof, maturing within
1 year from the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings obtainable from either Standard & Poor's
Rating Group ("S&P") or Moody's Investors Service, Inc. ("Moody's") or, in the
case of a Canadian Loan Party only, Dominion Bond Rating Services ("DBRS"),
(c) commercial paper maturing no more than 270 days from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody's, or in the case of a Canadian Loan Party only,
having a rating of at least R-1 from DBRS, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank or, in the case of a Canadian Loan Party
only, Canada, in each case having at the date of acquisition thereof combined
capital and surplus of not less than $250,000,000, (e) repurchase obligations of
any commercial bank satisfying the requirements of clause (d) of this definition
or recognized securities dealer having combined capital and surplus of not less
than $250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (f) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (g) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (f) above.

"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).

"Change of Control" means (a) any "person" or "group" (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 35%,
or more, of the Stock of Parent having the right to vote for the election of
members of the Board of Directors, (b) a majority of the members of the Board of
Directors do not constitute Continuing Directors, (c) Parent fails to own and
control, directly or indirectly, 100% of the Stock of each other Loan Party or
(d) a "Change of Control" (or any comparable term or provision) under or with
respect to any of the Stock of any Loan Party or any of its Subsidiaries or any
of the Indebtedness of any Loan Party or any of its Subsidiaries (other than
Indebtedness of a Subsidiary of Parent that is not a Loan Party and is not
organized under the laws of the United States or any state thereof or Canada or
any province thereof) that is contractually subordinated to the Obligations;
provided that no Change of Control shall be deemed to have occurred pursuant to
clauses (a) or (b) above as a direct result of the issuance of Stock of Parent
in connection with the conversion of Indebtedness issued under the Indentures to
Stock of Parent to the extent permitted under Section 6.7(a) of the Agreement.

"Closing Date" means the date of the making of the initial Advance (or other
extension of credit) hereunder.

"Code" means the New York Uniform Commercial Code, as in effect from time to
time.

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.











--------------------------------------------------------------------------------







"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent's or its Subsidiaries' books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

"Commitment" means, with respect to each Lender, its Revolver Commitment, its
Delayed Draw Term Loan 1 Commitment, its Delayed Draw Term Loan 2 Commitment,
its Delayed Draw Term Loan 3 Commitment or its Total Commitment, as the context
requires, and, with respect to all Lenders, their Revolver Commitments, their
Delayed Draw Term Loan 1 Commitments, their Delayed Draw Term Loan 2
Commitments, their Delayed Draw Term Loan 3 Commitments, or their Total
Commitments, as the context requires, in each case as such Dollar amounts are
set forth beside such Lender's name under the applicable heading on Schedule C-1
or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

"Contribution Agreement" means a contribution agreement executed and delivered
by each Loan Party, the form and substance of which is satisfactory to Agent.

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

"Controlled Account Agreement" has the meaning specified therefor in the
Security Agreement.

"Copyright Security Agreement" has the meaning specified therefor in the
Security Agreement.

"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

"DBRS" has the meaning specified therefor in the definition of Cash Equivalents.

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

"Defaulting Lender" means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.











--------------------------------------------------------------------------------







"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

"Delayed Draw Term Loan 1" has the meaning specified therefor in Section 2.2(a).

"Delayed Draw Term Loan 1 Amount" means an amount between $3,000,000 and
$5,000,000.

"Delayed Draw Term Loan 1 Commitment" means, with respect to each Lender, its
Delayed Draw Term Loan 1 Commitment, and, with respect to all Lenders, their
Delayed Draw Term Loan 1 Commitments, in each case as such Dollar amounts are
set forth beside such Lender's name under the applicable heading on Schedule C-1
or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.

"Delayed Draw Term Loan 2" has the meaning specified therefor in Section 2.2(a).

"Delayed Draw Term Loan 2 Amount" means $8,000,000 minus the Delayed Draw Term
Loan 1 Amount.

"Delayed Draw Term Loan 2 Commitment" means, with respect to each Lender, its
Delayed Draw Term Loan 2 Commitment, and, with respect to all Lenders, their
Delayed Draw Term Loan 2 Commitments, in each case as such Dollar amounts are
set forth beside such Lender's name under the applicable heading on Schedule C-2
or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.

"Delayed Draw Term Loan 3" has the meaning specified therefor in Section 2.2(a).

"Delayed Draw Term Loan 3 Amount" means up to $2,000,000.

"Delayed Draw Term Loan 3 Commitment" means, with respect to each Lender, its
Delayed Draw Term Loan 3 Commitment, and, with respect to all Lenders, their
Delayed Draw Term Loan 3 Commitments, in each case as such Dollar amounts are
set forth beside such Lender's name under the applicable heading on Schedule C-2
or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1.

"Denmark Security Documents" means the agreements, instruments and other
documents set forth on Schedule D-2.

"Deposit Account" means any deposit account (as that term is defined in the
Code).

"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

"Designated Account Bank" has the meaning specified therefor in Schedule D-1.

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers' Accounts
during such period, by (b) Borrowers' billings with respect to Accounts during
such period.











--------------------------------------------------------------------------------







"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

"Dollar Equivalent" means, on any date of determination (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent in Dollars of such amount,
determined by Agent using the applicable Exchange Rate.

"Dollars" or "$" means United States dollars.

"EBITDA" means, with respect to any fiscal period, (a) Parent's consolidated net
earnings (or loss), minus (b) to the extent included in determining such
consolidated earnings (or loss) for such period, the sum of (i) extraordinary
gains for such period and (ii) interest income for such period, plus (c) to the
extent excluded in determining such consolidated earnings (or loss) for such
period, the sum of (i) non-cash extraordinary losses for such period, (ii)
non-cash charges relating to the issuance of Stock of Parent to directors,
officers and employees of Parent and its Subsidiaries pursuant to employee stock
option plans (or other employee incentive plans or other compensation
arrangements) approved from time to time by the Board of Directors, (iii)
interest expense for such period, (iv) income taxes for such period, (v)
depreciation and amortization for such period, in the case of each of clauses
(a), (b) and (c) above, determined on a consolidated basis in accordance with
GAAP, and (vi) solely with respect to any fiscal period ending during the period
from January 1, 2009 through December 31, 2009, non-cash adjustments, cash
severance and restructuring costs and business development costs in an aggregate
amount not to exceed $10,550,000 for all fiscal periods ending during the period
from January 1, 2009 through December 31, 2009.  Notwithstanding anything to the
contrary contained in this definition, the parties hereto hereby agree that
solely for the purpose of the calculation of the financial covenants set forth
in Section 7 of the Agreement, EBITDA of Parent and its Subsidiaries for any
fiscal month during the fiscal year of Parent and its Subsidiaries ended
December 31, 2008 shall be the amount set forth in the letter agreement, dated
as of the Closing Date, by and among Parent, Borrowers and Agent.

"Eligible Accounts" means, collectively, Eligible Domestic Accounts and Eligible
Foreign Accounts.

"Eligible Domestic Accounts" means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of such Borrower's sale of goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Domestic Accounts made in the Loan Documents, and
that are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, however, that such criteria may be revised
from time to time by Agent in Agent's Permitted Discretion to address the
results of any audit performed by Agent from time to time after the Closing
Date.  In determining the amount to be included, Eligible Domestic Accounts
shall be calculated net of customer deposits and unapplied cash.  Eligible
Domestic Accounts shall not include the following:

(a)

Accounts that the Account Debtor has failed to pay within 90 days of original
invoice date or Accounts with selling terms of more than 30 days,

(b)

Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
under clause (a) above,

(c)

Accounts with respect to which the Account Debtor is an Affiliate of a Borrower
or an employee or agent of a Borrower or any Affiliate of a Borrower,

(d)

Accounts arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e)

Accounts that are not payable in Dollars,











--------------------------------------------------------------------------------







(f)

Accounts with respect to which the Account Debtor either (i) is not principally
located in the United States or Canada (except as otherwise determined by Agent
in its sole discretion), or (ii) is not organized under the laws of the United
States, any state thereof, Canada or any province thereof or (iii) is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (y) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent,

(g)

Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States,

(h)

Accounts with respect to which the Account Debtor is a creditor of a Borrower,
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute,

(i)

Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Domestic Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Domestic
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(j)

Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which a Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,

(k)

Accounts, the collection of which, Agent, in its Permitted Discretion, believes
to be doubtful by reason of the Account Debtor's financial condition,

(l)

Accounts that are not subject to a valid and perfected first priority Agent's
Lien,

(m)

Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor,

(n)

Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity, or

(o)

Accounts that represent the right to receive progress payments or other advance
billings that are due prior to the completion of performance by the applicable
Borrower of the subject contract for goods or services.

"Eligible Equipment" means Equipment of a Borrower located at one of the
business locations of Borrowers set forth on Schedule E-2, that complies with
each of the representations and warranties respecting Eligible Equipment made by
Borrowers in the Loan Documents, and that is not excluded as ineligible by
virtue of the one or more of the excluding criteria set forth below; provided,
however, that such criteria may be fixed and revised from time to time by Agent
in Agent's Permitted Discretion to address the results of any audit or appraisal
performed by Agent from time to time after the Closing Date.  In determining the
amount to be included, Equipment shall be valued based upon the Appraised Value
of such Equipment.  An item of Equipment shall not be included in Eligible
Equipment if:











--------------------------------------------------------------------------------







(a)

a Borrower does not have good, valid, and marketable title thereto,

(b)

it is not located at one of the locations in the United States set forth on
Schedule E-2,

(c)

it is located on real property leased by a Borrower, unless (i)(A) it is subject
to a Collateral Access Agreement executed by the lessor, or other third party,
as the case may be, or (B) Agent has instituted a reserve equal to the rental
costs under the applicable lease or warehouse agreement with respect to such
location for a 3-month period, and (ii) it is segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises,

(d)

it is not subject to a valid and perfected first priority Agent's Lien,

(e)

it is substantially worn, damaged, defective or obsolete, or it constitutes
furnishings, parts, fixtures or is affixed to real property, unless such
Equipment is affixed to Real Property that comprises Real Property Collateral,

(f)

Agent has not received evidence of the property insurance required by the
Agreement with respect to such Equipment, or

(g)

it is subject to a lease with any Person.

"Eligible Foreign Accounts" means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of Borrowers' sale of goods or
rendition of services (x) with respect to which the Account Debtor either is not
principally located in the United States or Canada (as determined by Agent in
its sole discretion) or is not organized under the laws of the United States,
any state thereof, Canada or any province thereof, and (y) that comply with each
of the representations and warranties respecting Eligible Foreign Accounts made
in the Loan Documents, and that are not excluded as ineligible by virtue of one
or more of the excluding criteria set forth below; provided, however, that such
criteria may be revised from time to time by Agent in Agent's Permitted
Discretion to address the results of any audit performed by Agent from time to
time after the Closing Date.  In determining the amount to be included, Eligible
Foreign Accounts shall be calculated net of customer deposits and unapplied
cash.  Eligible Foreign Accounts shall not include the following:

(a)

Accounts that the Account Debtor has failed to pay within 90 days of original
invoice date or Accounts with selling terms of more than 30 days,

(b)

Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
under clause (a) above,

(c)

Accounts with respect to which the Account Debtor is an Affiliate of a Borrower
or an employee or agent of a Borrower or any Affiliate of a Borrower,

(d)

Accounts arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e)

Accounts that are not payable in Dollars,

(f)

Accounts with respect to which the Account Debtor is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,











--------------------------------------------------------------------------------







(h)

Accounts with respect to which the Account Debtor is a creditor of a Borrower,
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute,

(i)

Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Foreign Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Foreign
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,

(j)

Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which a Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,

(k)

Accounts, the collection of which, Agent, in its Permitted Discretion, believes
to be doubtful by reason of the Account Debtor's financial condition,

(l)

Accounts that are not subject to a valid and perfected first priority Agent's
Lien,

(m)

Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor,

(n)

Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity, or

(o)

Accounts that represent the right to receive progress payments or other advance
billings that are due prior to the completion of performance by the applicable
Borrower of the subject contract for goods or services.

"Eligible Inventory" means Inventory of a Borrower consisting of raw materials
and first quality finished goods held for sale in the ordinary course of
Borrowers' business, that complies with each of the representations and
warranties respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent's Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
 In determining the amount to be so included, the value of any and all Inventory
shall be determined (i) at the lower of cost or market on a basis consistent
with Borrowers' historical accounting practices and (ii) net of (x) any and all
royalties payable to any Person in connection with the sale thereof and (y) any
intercompany profit in respect thereof.  An item of Inventory shall not be
included in Eligible Inventory if:

(a)

a Borrower does not have good, valid, and marketable title thereto,

(b)

it is not located at one of the locations in the continental United States set
forth on Schedule E-3 (or in-transit from one such location to another such
location),











--------------------------------------------------------------------------------







(c)

it is located on real property leased by a Borrower or in a contract warehouse,
in each case, unless (i) (A) it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, or (B) Agent has
instituted a reserve equal to the rental costs under the applicable lease with
respect to such location for a 3-month period and (ii) it is segregated or
otherwise separately identifiable from goods of others, if any, stored on the
premises,

(d)

it is not subject to a valid and perfected first priority Agent's Lien,

(e)

it consists of goods returned or rejected by a Borrower's customers,

(f)

it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, or goods that constitute spare parts, packaging and
shipping materials, supplies used or consumed in a Borrower's business, bill and
hold goods, defective goods, "seconds," or Inventory acquired on consignment, or

(g)

it is sold under a licensed patent or trademark, unless (i) Agent has entered
into a licensor waiver letter, in form and substance satisfactory to Agent, with
the licensor with respect to the rights of Agent to use the patent or trademark
to manufacture, sell or otherwise distribute such Inventory or (ii) the quantity
of such Inventory, on any date of determination, does not exceed 60 days normal
usage, as determined by Agent in its Permitted Discretion.

"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

"Equipment" means equipment (as that term is defined in the Code).

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.  

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).











--------------------------------------------------------------------------------







"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.

"Excess Availability" means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Parent and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

"Excess Cash Flow" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP (a) TTM
EBITDA, minus (b) the sum of (i) the cash portion of Interest Expense paid
during such fiscal period, (ii) the cash portion of income taxes paid during
such period, (iii) all principal payments made in respect of the Term Loan
during such period, and (iv) the cash portion of Capital Expenditures (net of
(y) any proceeds reinvested in accordance with the provisions of Section
2.4(e)(ii) of the Agreement, and (z) any proceeds of related financings with
respect to such expenditures) made during such period.

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

"Exchange Rate" means, with respect to a currency, the rate quoted by Wells
Fargo as the spot rate for the purchase by Wells Fargo of such currency with
another currency at approximately 10:30 a.m. (New York time) on the date as of
which the foreign exchange computation is made.

"Extraordinary Receipts" means any cash received by Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of (a)
proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) tax refunds, (c) indemnity
payments (other than to the extent such indemnity payments are (i) immediately
payable to a Person that is not an Affiliate of Parent or any of its
Subsidiaries, or (ii) received by Parent or any of its Subsidiaries as
reimbursement for any payment previously made to such Person), and (d) any
purchase price adjustment (other than a working capital adjustment) received in
connection with any purchase agreement.

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

"Fee Letter" means that certain fee letter by and among Borrowers and Agent, in
form and substance reasonably satisfactory to Agent.

"Fixed Charges" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued during such period, (b)
principal payments in respect of Indebtedness that are required to be paid
during such period, and (c) all federal, state, and local income taxes accrued
during such period.











--------------------------------------------------------------------------------







"Fixed Charge Coverage Ratio" means, with respect to Parent for any period, the
ratio of (i) EBITDA for such period minus Capital Expenditures made (to the
extent not already incurred in a prior period) or incurred during such period,
to (ii) Fixed Charges for such period.

"Foreign Currency" means any currency other than the Dollar.

"Foreign Lender" shall mean any Lender or Participant that is not a United
States person within the meaning of IRC section 7701(a)(30).

"Funding Date" means the date on which a Borrowing occurs.

"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

"Governmental Authority" means any federal, state, provincial, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

"Guarantors" means (a) each Subsidiary of Parent listed on Schedule G-1, (b)
Parent, and (c) each other Person that becomes a guarantor after the Closing
Date, pursuant to Section 5.11 of the Agreement or otherwise, and "Guarantor"
means any one of them.

"Guaranty" means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance reasonably satisfactory to Agent.

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

"Hedge Agreement" means any and all agreements or documents now existing or
hereafter entered into by Parent or any of its Subsidiaries that provide for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Parent's or any of its Subsidiaries'
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.

"Holdout Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.

"Inactive Subsidiary" means each of the Subsidiaries of Parent identified on
Schedule I-1; provided, that Parent may designate any Inactive Subsidiary as a
non-Inactive Subsidiary for purposes of the Agreement by giving Agent written
notice of such designation if (a) such designation would not cause a Default or
an Event of Default to occur and be continuing immediately after such
designation and (b) the Loan Parties comply with the provisions of Section 5.11
with respect to the Inactive Subsidiary so designated.











--------------------------------------------------------------------------------







"Indebtedness" means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations owing under Hedge Agreements (which amount shall be
calculated based on the amount that would be payable by such Person if the Hedge
Agreement were terminated on the date of determination), and (g) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (f) above.  For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets
securing such obligation.

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.

"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.

"Indenture Deficit" has the meaning specified therefor in Section 2.1(d) of the
Agreement.

"Indenture Documents" means the Indentures, the Senior Notes and all agreements,
instruments and other documents delivered in connection with the foregoing.

"Indentures" means, collectively the Senior Subordinated Notes Indenture and the
Senior Floating Rate Notes Indenture.  

"Indenture Trustee" means Wells Fargo Bank, N.A., as trustee under the
Indentures, or any successor thereof.

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

"Intercompany Subordination Agreement" means a subordination agreement executed
and delivered by Parent, each of its Subsidiaries, and Agent, the form and
substance of which is reasonably satisfactory to Agent.

"Interest Expense" means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers may not elect an Interest Period which
will end after the Maturity Date.











--------------------------------------------------------------------------------







"Inventory" means inventory (as that term is defined in the Code).

"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice), or acquisitions of Indebtedness, Stock, or all
or substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.

"Issuing Lender" means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender's
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.11 of the Agreement.

"L/C" has the meaning specified therefor in Section 2.11(a) of the Agreement.

"L/C Disbursement" means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

"L/C Undertaking" has the meaning specified therefor in Section 2.11(a) of the
Agreement.

"Lender" and "Lenders" have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1 of the Agreement.

"Lender Group" means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

"Lender Group Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) out-of-pocket fees or charges paid or incurred by Agent in connection with
the Lender Group's transactions with Parent or its Subsidiaries under any of the
Loan Documents, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor vehicles
and all similar searches and inquiries conducted in Canada), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits, (c)
out-of-pocket costs and expenses incurred by Agent in the disbursement of funds
to Borrowers or other members of the Lender Group (by wire transfer or
otherwise), (d) out-of-pocket charges paid or incurred by Agent resulting from
the dishonor of checks payable by or to any Loan Party, (e) reasonable
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out-of-pocket audit fees and
expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter, (g)
reasonable out-of-pocket costs and expenses of third party claims or any other
suit paid or incurred by the Lender Group in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group's relationship with Parent or any of its
Subsidiaries, (h) Agent's reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
rating the Term Loan), or amending the Loan Documents, and (i) Agent's and each
Lender's reasonable costs and expenses (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning Parent or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.











--------------------------------------------------------------------------------







"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.

"Letter of Credit" means an L/C or an L/C Undertaking, as the context requires.

"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee set forth in the Agreement
will continue to accrue while the Letters of Credit are outstanding) to be held
by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the then existing Letter of Credit Usage, (b) causing
the Underlying Letters of Credit to be returned to the Issuing Lender, or (c)
providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to Agent (in
its sole discretion) in an equal to 105% of the then existing Letter of Credit
Usage (it being understood that the Letter of Credit fee set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fee that accrues must be an amount that can be drawn under any
such standby letter of credit).

"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

"LIBOR Notice" means a written notice in the form of Exhibit L-1.

"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.

"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage.  The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

"LIBOR Rate Loan" means each portion of an Advance or the Term Loan that bears
interest at a rate determined by reference to the LIBOR Rate.

"LIBOR Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances or the Term Loan on such date that is a
LIBOR Rate Loan), the applicable margin set forth in the following table that
correspond to the most recent Average Excess Availability calculation performed
by Agent (the "Average Excess Availability Calculation"); provided, however, (a)
for the period from the Closing Date through the date Agent performs the Average
Excess Availability Calculation in respect of the testing period ending June 30,
2009 and (b) at any time that a Default or Event of Default shall have occurred
and be continuing, the LIBOR Rate Margin shall be at the margin in the row
styled "Level I":











--------------------------------------------------------------------------------










Level

Average Excess Availability Calculation

LIBOR Rate Margin

(in respect of outstanding Advances)

LIBOR Rate Margin

(in respect of the Term Loan)

I

If the Average Excess Availability is less than $15,000,000

3.50%

3.75%

II

If the Average Excess Availability is greater than or equal to $15,000,000

3.25%

3.50%




Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent determination by Agent of the Average Excess
Availability Calculation, which will be calculated as of the end of each fiscal
quarter.  Except as set forth in the foregoing proviso, the LIBOR Rate Margin
shall be re-determined quarterly on the first day of the month following the
date of delivery by the Loan Parties to Agent of the report described in clause
(h) of Schedule 5.2 of the Agreement; provided, however, that if the Loan
Parties fail to provide such report when such report is due, the LIBOR Rate
Margin shall be set at the margin in the row styled "Level I" as of the first
day of the month following the date on which such report was required to be
delivered until the date on which such report is delivered (on which date (but
not retroactively), without constituting a waiver of any Default or Event of
Default occasioned by the failure to timely deliver such report, the LIBOR Rate
Margin shall be set at the margin based upon the Average Excess Availability
Calculation determined by Agent based upon the information contained in such
report).  In the event that the information used by Agent to perform the Average
Excess Availability Calculation contained in any such report is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher LIBOR Rate Margin for any period (a "LIBOR Rate Period") than the
LIBOR Rate Margin actually applied for such LIBOR Rate Period, then (i) the Loan
Parties shall immediately deliver to Agent a correct report for such LIBOR Rate
Period, (ii) the LIBOR Rate Margin shall be determined as if the correct LIBOR
Rate Margin (as set forth in the table above) were applicable for such LIBOR
Rate Period, and (iii) Borrowers shall immediately deliver to Agent full payment
in respect of the accrued additional interest as a result of such increased
LIBOR Rate Margin for such LIBOR Rate Period, which payment shall be promptly
applied by Agent to the affected Obligations.

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing and,
in the case of Parent and any Subsidiary of Parent organized under the laws of
Canada or any province thereof, excluding operating leases that are deemed to be
security interests under the relevant Canadian personal property legislation and
that do not otherwise represent a lien to secure payment or performance of an
obligation.

"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.











--------------------------------------------------------------------------------







"Loan Documents" means the Agreement, the Bank Product Agreements, any Borrowing
Base Certificate, the Canada Security Documents, the Contribution Agreement, the
Control Agreements, the Controlled Account Agreements, the Copyright Security
Agreement, the Denmark Security Documents, the Fee Letter, the Guaranty, the
Intercompany Subordination Agreement, the Letters of Credit, the Mortgages, the
Patent Security Agreement, the Security Agreement, the Sweden Security
Documents, the Switzerland Security Documents, the Trademark Security Agreement,
the UK Security Documents, any note or notes executed by any Borrower in
connection with the Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by Parent or any of its
Subsidiaries and the Lender Group in connection with the Agreement.

"Loan Party" means any Borrower or any Guarantor.

"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

"Material Adverse Change" means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers, taken as a whole, (b) a material
impairment of the Loan Parties' ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group's ability to
enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of Agent's Liens with respect to
the Collateral as a result of an action or failure to act on the part of any
Loan Party or any of its Subsidiaries.

"Material Contract" means, with respect to any Person, (a) each royalty contract
or royalty agreement to which such Person or any of its Subsidiaries is a party
involving consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more in any 12 consecutive month period, (b) each distribution
contract or distribution agreement to which such Person or any of its
Subsidiaries is a party involving consideration payable to or by such Person or
such Subsidiary of $10,000,000 or more in any 12 consecutive month period, (c)
each other contract or agreement to which such Person or any of its Subsidiaries
is a party involving consideration payable to or by such Person or such
Subsidiary of $5,000,000 or more in any 12 consecutive month period (other than,
in each case, purchase orders in the ordinary course of the business of such
Person or such Subsidiary and other than contracts that by their terms may be
terminated by such Person or Subsidiary in the ordinary course of its business
upon less than 60 days notice without penalty or premium) and (d) all other
contracts or agreements material to the business, operations, condition
(financial or otherwise), performance, prospects or properties of Borrowers
taken as a whole.

"Maturity Date" has the meaning specified therefor in Section 3.4 of the
Agreement.

"Maximum Revolver Amount" means $25,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.

"Mortgage Policy" has the meaning specified therefor in Schedule 3.1(u).

"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

"Net Cash Proceeds" means:

(a) with respect to any sale or disposition by Parent or any of its Subsidiaries
of assets, the amount of cash proceeds received (directly or indirectly) from
time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of Parent or its Subsidiaries, in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than (A)
Indebtedness owing to Agent or any Lender under the Agreement or the other Loan
Documents and (B) Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such sale or disposition, (ii)
reasonable fees, commissions, and expenses related thereto and required to be
paid by Parent or such Subsidiary in connection with such sale or disposition
and (iii) taxes paid or payable to any taxing authorities by Parent or such
Subsidiary in connection with such sale or disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of Parent or any of its Subsidiaries, and are properly attributable to
such transaction; and











--------------------------------------------------------------------------------







(b) with respect to the issuance or incurrence of any Indebtedness by Parent or
any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries of
any shares of its Stock, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Parent or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by Parent or such Subsidiary in connection with such
issuance or incurrence, (ii) taxes paid or payable to any taxing authorities by
Parent or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, and are properly
attributable to such transaction.

"Net Liquidation Percentage" means the percentage of the book value of
Borrowers' Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Agent.

"Notice of Borrowing" means a written notice in the form of Exhibit N-1.

"Obligations" means (a) all loans (including the Term Loan), Advances, debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), contingent
reimbursement obligations with respect to outstanding Letters of Credit,
premiums, liabilities (including all amounts charged to the Loan Account
pursuant to the Agreement), obligations (including indemnification obligations),
fees (including the fees provided for in the Fee Letter), Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, covenants, and
duties of any kind and description owing by Borrowers to the Lender Group
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrowers are
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Bank Product Obligations.  Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.

"Other Taxes" shall mean any and all present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges or similar
levies (including interest, fines, penalties and additions to tax) arising from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement, recordation or filing of, or otherwise with respect
to, any Loan Document.











--------------------------------------------------------------------------------







"Overadvance" has the meaning specified therefor in Section 2.5 of the
Agreement.

"Parent" has the meaning specified therefor in the preamble to the Agreement.

"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.

"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.

"Patent Security Agreement" has the meaning specified therefor in the Security
Agreement.

"Patriot Act" has the meaning specified therefor in Section 4.18 of the
Agreement.

"Payoff Date" means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

"Permitted Dispositions" means:

(a)

sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b)

sales of Inventory to buyers in the ordinary course of business,

(c)

the use or transfer of cash or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d)

the licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,

(e)

the granting of Permitted Liens,

(f)

the sale or discount, in each case without recourse, of Accounts arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof,

(g)

any involuntary loss, damage or destruction of property,

(h)

any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i)

the leasing or subleasing of assets of Parent or its Subsidiaries in the
ordinary course of business,

(j)

dispositions on arm's length terms of the royalty streams from the licenses
listed on Schedule P-1, so long as Parent shall have provided Agent with a
written certificate, supported by detailed calculations, that on a pro forma
basis, Parent and its Subsidiaries are projected to be in compliance with the
financial covenants set forth in Section 7 for the six month period immediately
after giving effect thereto,

(k)

the sale or transfer of registered patents, trademarks and other intellectual
property owned by Parent or its Subsidiaries to the extent such patents,
trademarks or other intellectual property, individually or in the aggregate, do
not account for more than $500,000 of consolidated revenues of Parent and its
Subsidiaries or $500,000 of EBITDA, in each case, for the 12 consecutive fiscal
month period ending immediately prior to the date of such sale or transfer;
provided that the aggregate fair market value of all such patents, trademarks
and other intellectual property sold or transferred pursuant to this clause (k)
does not exceed $500,000,











--------------------------------------------------------------------------------







(l)

the lapse or abandonment of registered patents, trademarks and other
intellectual property owned by Parent or its Subsidiaries to the extent not
economically desirable in the conduct of the business of Parent and its
Subsidiaries and so long as such lapse or abandonment is not materially adverse
to the interests of the Lenders,

(m)

the sale or transfer, or licensing on an exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights owned by Parent
or its Subsidiaries to the extent such patents, trademarks, copyrights, and
other intellectual property rights have not, and are not expected to, generate
any revenue for Parent or its Subsidiaries (other than as a result of the
license contemplated by this clause (m)),

(n)

the licensing of patents, trademarks, copyrights, and other intellectual
property rights under supply and distribution agreements of Parent and its
Subsidiaries entered into in the ordinary course of business,

(o)

so long as no Default or Event of Default shall have occurred and be continuing,
dispositions of any of the Real Property set forth on Schedule P-2 so long as
such disposition is pursuant to a bona-fide, arms-length transaction with a
Person that is not an Affiliate of any Loan Party and the Net Cash Proceeds
received by such Loan Party in connection with such disposition are at least
equal to the amount set forth on Schedule P-2 for such Real Property, and

(p)

dispositions of assets (other than Accounts, intellectual property, licenses,
Stock of Subsidiaries of Parent, or Material Contracts) not otherwise permitted
in clauses (a) through (o) above so long as made at fair market value and the
aggregate fair market value of all assets disposed of in all such dispositions
since the Closing Date (including the proposed disposition) would not exceed
$500,000.

"Permitted Indebtedness" means:

(a)

Indebtedness evidenced by the Agreement and the other Loan Documents, together
with Indebtedness owed to Underlying Issuers with respect to Underlying Letters
of Credit,

(b)

Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,

(c)

Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d)

endorsement of instruments or other payment items for deposit,

(e)

Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations; (ii)
unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of Parent or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f)

Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(g)

Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,











--------------------------------------------------------------------------------







(h)

the incurrence by Parent or its Subsidiaries of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate or foreign currency risk associated with Parent's and its Subsidiaries'
operations and not for speculative purposes,

(i)

unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(j)

unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Parent of the Stock of Parent that
has been issued to such Persons, so long as (i) no Default or Event of Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness, (ii) the aggregate amount of all such Indebtedness outstanding at
any one time does not exceed $100,000, and (iii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent,

(k)

Indebtedness composing Permitted Investments, and

(l)

Indebtedness evidenced by the Indenture Documents.

"Permitted Indenture Amendments" means any amendments, modifications, or changes
to any of the terms or provisions of the Indentures (each, an "Indenture
Modification") so long as:

(a) 

the terms and conditions of the Indentures, after giving effect to such
Indenture Modification, in Agent's reasonable judgment, do not materially impair
the prospects of repayment of the Obligations by Parent and its Subsidiaries or
materially impair Parent's and its Subsidiaries' creditworthiness,

(b)

such Indenture Modifications do not result in an increase in the principal
amount of the Indebtedness issued pursuant to the applicable Indenture (except
to the extent that such increase is attributable to the accrual, compounding or
accretion of original issue discount, the payment-in-kind of interest, or the
capitalization of interest or payment premiums in respect of the Indebtedness
issued pursuant to the Indenture subject to such Indenture Modification),

(c)

such Indenture Modifications do not result in an increase in the cash interest
rate with respect to the Indebtedness issued pursuant to the Indenture subject
to such Indenture Modification,

(d)

such Indenture Modifications do not result in a shortening of the average
weighted maturity of the Indebtedness issued pursuant to the Indenture subject
to such Indenture Modification, nor are they on terms or conditions that, taken
as a whole, are materially more burdensome or restrictive to Parent and its
Subsidiaries,

(e)

if the Indebtedness issued pursuant to the Indenture subject to such Indenture
Modification was subordinated in right of payment to the Obligations, then the
terms and conditions of the Indenture after giving effect to such Indenture
Modification must include subordination terms and conditions that are at least
as favorable to the Lender Group as those that were applicable to Indebtedness
issued pursuant to the Indenture prior to giving effect to such Indenture
Modification, and

(f)

the Indebtedness issued pursuant to the Indenture subject to such Indenture
Modification is not recourse to any Person that is liable on account of the
Obligations other than those Persons which were obligated with respect to the
Indebtedness issued pursuant to the Indenture prior to giving effect to such
Indenture Modification.











--------------------------------------------------------------------------------







"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party, (b) a non-Loan Party to another non-Loan Party, and (c) a
non-Loan Party to a Loan Party, in each case, so long as the parties thereto are
party to the Intercompany Subordination Agreement.

"Permitted Investments" means:

(a)

Investments in cash and Cash Equivalents,

(b)

Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c)

advances made in connection with purchases of goods or services in the ordinary
course of business,

(d)

Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e)

Investments owned by any Loan Party or any of its Subsidiaries on the Closing
Date and set forth on Schedule P-3,

(f)

guarantees permitted under the definition of Permitted Indebtedness,

(g)

Permitted Intercompany Advances,

(h)

Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

(i)

deposits of cash made in the ordinary course of business to secure performance
of operating leases,

(j)

non-cash loans to employees, officers, and directors of Parent or any of its
Subsidiaries for the purpose of purchasing Stock in Parent so long as the
proceeds of such loans are used in their entirety to purchase such stock in
Parent, and

(k)

so long as no Event of Default has occurred and is continuing or would result
therefrom, any other Investments in an aggregate amount not to exceed $500,000
during the term of the Agreement.

"Permitted Liens" means

(a)

Liens held by Agent to secure the Obligations,

(b)

Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c)

judgment Liens arising solely as a result of the existence of judgments, orders,
or awards that do not constitute an Event of Default under Section 8.3 of the
Agreement,











--------------------------------------------------------------------------------







(d)

Liens set forth on Schedule P-4, provided that any such Lien only secures the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e)

the interests of lessors under operating leases and licensors under license
agreements,

(f)

purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g)

Liens arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers, or suppliers, incurred in the ordinary course
of business and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests,

(h)

Liens on amounts deposited in connection with obtaining worker's compensation or
other unemployment insurance,

(i)

Liens on amounts deposited in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

(j)

Liens on amounts deposited as security for surety or appeal bonds in connection
with obtaining such bonds in the ordinary course of business,

(k)

with respect to any Real Property, easements, rights of way, zoning restrictions
and other restrictions, including reservations, limitations, provisos and
conditions, if any, expressed in any original grants from the Crown in right of
a Province of Canada, in each case, that do not materially interfere with or
impair the use or operation thereof,

(l)

with respect to any Real Property Collateral, Liens set forth in any Mortgage
Policy delivered to Agent prior to the Closing Date,

(m)

non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(n)

the interests of licensees under licenses permitted under clauses (m) and (n) of
the definition of Permitted Dispositions,

(o)

Liens that are replacements of Permitted Liens to the extent that the original
Indebtedness is the subject of permitted Refinancing Indebtedness and so long as
the replacement Liens only encumber those assets that secured the original
Indebtedness,

(p)

rights of setoff or bankers' liens upon deposits of cash in favor of banks or
other depository institutions, solely to the extent incurred in connection with
the maintenance of such deposit accounts in the ordinary course of business,

(q)

Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(r)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods,











--------------------------------------------------------------------------------







(s)

interests of lessees or sublessees under leases of real property interests of
Parent or its Subsidiaries entered into in the ordinary course of business, and

(t)

other Liens which do not secure Indebtedness for borrowed money or letters of
credit and as to which the aggregate amount of the obligations secured thereby
does not exceed $250,000.

"Permitted Preferred Stock" means and refers to any Preferred Stock issued by
Parent (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

"Permitted Protest" means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien or Canadian statutory lien), or rental payment, provided that
(a) a reserve with respect to such obligation is established on Parent's or its
Subsidiaries' books and records in such amount as is required under GAAP, (b)
any such protest is instituted promptly and prosecuted diligently by Parent or
its Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Agent's Liens.

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $2,000,000.

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

"PPSA" has the meaning specified therefor in Section 1.3 of this Agreement.

"Preferred Stock" means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

"Prohibited Preferred Stock" means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 91 days after the Maturity Date,
or, on or before the date that is less than 91 days after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

"Projections" means Parent's forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

"Pro Rata Share" means, as of any date of determination:

(a)

with respect to a Lender's obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender's Revolver Commitment, by (z)
the aggregate Revolver Commitments of all Lenders, and (ii) from and after the
time that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender's Advances by (z) the outstanding principal amount of all Advances,











--------------------------------------------------------------------------------







(b)

with respect to a Lender's obligation to participate in Letters of Credit, to
reimburse the Issuing Lender, and right to receive payments of fees with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender's Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the outstanding principal amount
of such Lender's Advances by (z) the outstanding principal amount of all
Advances,

(c)

with respect to a Lender's obligation to make the Delayed Draw Term Loan 1 and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Delayed Draw Term Loan 1, the percentage obtained
by dividing (A) such Lender's Delayed Draw Term Loan 1 Commitment, by (B) the
aggregate amount of all Lenders' Delayed Draw Term Loan 1 Commitments, and (ii)
from and after the making of the Delayed Draw Term Loan 1, the percentage
obtained by dividing (A) the principal amount of such Lender's portion of the
Delayed Draw Term Loan 1 by (B) the principal amount of the Delayed Draw Term
Loan 1,  

(d)

with respect to a Lender's obligation to make the Delayed Draw Term Loan 2 and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Delayed Draw Term Loan 2, the percentage obtained
by dividing (A) such Lender's Delayed Draw Term Loan 2 Commitment, by (B) the
aggregate amount of all Lenders' Delayed Draw Term Loan 2 Commitments, and (ii)
from and after the making of the Delayed Draw Term Loan 2, the percentage
obtained by dividing (y) the principal amount of such Lender's portion of the
Delayed Draw Term Loan 2 by (z) the principal amount of the Delayed Draw Term
Loan 2, and

(e)

with respect to a Lender's obligation to make the Delayed Draw Term Loan 3 and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Delayed Draw Term Loan 3, the percentage obtained
by dividing (A) such Lender's Delayed Draw Term Loan 3 Commitment, by (B) the
aggregate amount of all Lenders' Delayed Draw Term Loan 3 Commitments, and (ii)
from and after the making of the Delayed Draw Term Loan 3, the percentage
obtained by dividing (A) the principal amount of such Lender's portion of the
Delayed Draw Term Loan 3 by (B) the principal amount of the Delayed Draw Term
Loan 3,  

(f)

with respect to a Lender's right to receive payments of interest, fees, and
principal with respect to the Term Loan, (i) prior to the making of the entire
Term Loan, the percentage obtained by dividing (A) the principal amount of such
Lender's unused Term Loan Commitment plus the outstanding principal amount of
such Lender's Term Loan, by (B) the aggregate principal amount of all Lenders'
unused Term Loan Commitments plus the outstanding principal amount of all
Lenders' Term Loans, and (ii) from and after the making of the entire Term Loan,
the percentage obtained by dividing (A) the principal amount of such Lender's
portion of the Term Loan by (B) the principal amount of the Term Loan,  

(g)

with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement), the
percentage obtained by dividing (i) such Lender's Revolver Commitment plus the
unused portion of such Lender's Term Loan Commitment plus the outstanding
principal amount of such Lender's portion of the Term Loan, by (ii) the
aggregate amount of Revolver Commitments of all Lenders plus the aggregate
amount of all Lenders' unused Term Loan Commitments plus the outstanding
principal amount of the Term Loan; provided, however, that in the event the
Revolver Commitments and the Term Loan Commitments have been terminated or
reduced to zero, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the outstanding principal amount of such Lender's
Advances plus such Lender's ratable portion of the Risk Participation Liability
with respect to outstanding Letters of Credit plus the outstanding principal
amount of such Lender's portion of the Term Loan, by (B) the outstanding
principal amount of all Advances plus the aggregate amount of the Risk
Participation Liability with respect to outstanding Letters of Credit plus the
outstanding principal amount of the Term Loan.











--------------------------------------------------------------------------------







"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States or Canada.

"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

"Real Property Collateral" means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Parent or its Subsidiaries.

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) 

the terms and conditions of such refinancings, renewals, or extensions do not,
in Agent's reasonable judgment, materially impair the prospects of repayment of
the Obligations by Parent and its Subsidiaries or materially impair Parent's and
its Subsidiaries' creditworthiness,

(b)

such refinancings, renewals, or extensions do not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed, or extended (except
to the extent that such increase is attributable to the accrual, compounding or
accretion of original issue discount, the payment-in-kind of interest, or the
capitalization of interest or payment premiums in respect of the Indebtedness
being so refinanced),

(c)

such refinancings, renewals, or extensions do not result in an increase in the
cash interest rate with respect to the Indebtedness so refinanced, renewed, or
extended,

(d)

such refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Parent and its Subsidiaries,

(e)

if the Indebtedness that is refinanced, renewed, or extended was subordinated in
right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and

(f)

the Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.











--------------------------------------------------------------------------------







"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

"Register" has the meaning set forth in Section 2.3(f) of the Agreement.

"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.

"Report" has the meaning specified therefor in Section 15.16 of the Agreement.

"Required Availability" means that the sum of (a) Excess Availability, plus (b)
Qualified Cash exceeds $50,000,000.

"Required Lenders" means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (g) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, "Required
Lenders" must include at least 2 Lenders.

"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as "eurocurrency liabilities") of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

"Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

"Risk Participation Liability" means, as to each Letter of Credit, all
obligations of Borrowers to the Issuing Lender with respect to such Letter of
Credit, including (a) the contingent reimbursement obligations of Borrowers with
respect to the amounts available to be drawn or which may become available to be
drawn thereunder, (b) the reimbursement obligations of Borrowers with respect to
amounts that have been paid by the Issuing Lender to the Underlying Issuer, and
(c) all accrued and unpaid interest, fees, and expenses payable with respect
thereto.

"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.   











--------------------------------------------------------------------------------







"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

"Securities Account" means a securities account (as that term is defined in the
Code).

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.

"Security Agreement" means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrowers and
Guarantors  to Agent.

"Security Interest Agreement" means the Copyright Security Agreement, the Patent
Security Agreement, and the Trademark Security Agreement.

"Senior Floating Rate Notes" means the Senior Floating Rate Notes due 2013
issued by Parent pursuant to the Senior Floating Rate Notes Indenture.

"Senior Floating Rate Notes Indenture" means the Indenture, dated as of December
11, 2006, by and among Parent and the Indenture Trustee.

"Senior Notes" means, collectively, the Senior Floating Rate Notes and the
Senior Subordinated Notes.

"Senior Subordinated Notes" means the 7.750% Senior Subordinated Notes due 2014
issued by Parent pursuant to the Senior Subordinated Notes Indenture.

"Senior Subordinated Notes Indenture" means the Indenture, dated as of March 23,
2006, by and among Parent and the Indenture Trustee.

"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

"Solvent" means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person's assets is greater than all of such Person's
debts.

"S&P" has the meaning specified therefor in the definition of Cash Equivalents.

"Specified Real Property Collateral" means the Real Property Collateral
identified as items 1 through 4 on Schedule R-1.

"Stock" means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other "equity
security" (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.











--------------------------------------------------------------------------------







"Sweden Security Documents" means the agreements, instruments and other
documents set forth on Schedule S-1.

"Swing Lender" means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender's
sole discretion, to become the Swing Lender under Section 2.3(b) of the
Agreement.

"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.

"Switzerland Security Documents" means the agreements, instruments and other
documents set forth on Schedule S-2.

"Taxes" shall mean, any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided that Taxes shall exclude (i) any tax imposed on the net income
or net profits of any Lender or any Participant (or any of their respective
Beneficial Owners) (including any branch profits taxes), in each case imposed by
the jurisdiction (or by any political subdivision or taxing authority thereof)
in which such Lender or such Participant (or any of their respective Beneficial
Owners) is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender's or such Participant's (or any
of their respective Beneficial Owners') principal office is located in each case
as a result of a present or former connection between such Lender or such
Participant (or any of their respective Beneficial Owners) and the jurisdiction
or taxing authority imposing the tax (other than any such connection arising
solely from such Lender or such Participant having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under the Agreement or any other Loan Document); (ii) taxes resulting
from a Lender's or a Participant's failure to comply with the requirements of
Section 16(c) or (d) of the Agreement, and (iii) any United States federal
withholding taxes that would be imposed on amounts payable to a Foreign Lender
(or any of its Beneficial Owners) based upon the applicable withholding rate in
effect at the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), except that Taxes shall include (A) any amount
that such Foreign Lender (or its assignor, if any) was previously entitled to
receive pursuant to Section 16(a) of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority.

"Term Loan" has the meaning specified therefor in Section 2.2 of the Agreement.

"Term Loan Amount" means the lesser of (a) $10,000,000 and (b) the sum of (i)
60% of the most recently determined Appraised Value of Specified Real Property
Collateral, less the amount, if any, of reserves established by Agent, for
potential environmental remediation costs relating to, or any Environmental
Liens filed against, such Specified Real Property Collateral and (ii) 80% times
the most recently determined Appraised Value of Eligible Equipment.

"Term Loan Commitment" means, collectively, the Delayed Draw Term Loan 1
Commitment, the Delayed Draw Term Loan 2 Commitment and the Delayed Draw Term
Loan 3 Commitment.

"Total Commitment" means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.











--------------------------------------------------------------------------------







"Trademark Security Agreement" has the meaning specified therefor in the
Security Agreement.

"TTM EBITDA" means, as of any date of determination, EBITDA of Parent for the 12
month period most recently ended.

"UK Security Documents" means the agreements, instruments and other documents
set forth on Schedule U-1.

"Underlying Issuer" means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

"Underlying Letter of Credit" means a letter of credit that has been issued by
an Underlying Issuer.

"United States" means the United States of America.

"U.S. Loan Party" means any Loan Party organized under the laws of the United
States, any state thereof or the District of Columbia.

"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

"WFF" means Wells Fargo Foothill, LLC, a Delaware limited liability company.

















--------------------------------------------------------------------------------